ICJ_046_SouthWestAfrica_ETH_ZAF_1962-12-21_JUD_01_PO_02_FR.txt. 349

OPINION INDIVIDUELLE DE M. BUSTAMANTE

Bien qu’étant d’accord sur les motifs et les conclusions de l'arrêt
prononcé par la majorité de la Cour, je fais appel à la faculté
reconnue aux juges par l’article 57 du Statut de Ja Cour internatio-
nale de Justice pour développer dans une opinion individuelle
quelques arguments additionnels fondés sur l'interprétation inté-
grale et personnelle que je fais du système de Mandat international
à la lumière des circonstances historiques où il fut institué. Je pense
en outre que ce procédé permet d'établir plus nettement la respon-
sabilité du juge dans l’ensemble d’une décision prise par la Cour.

*
* *

La présente instance a été introduite dans des requétes séparées
par les agents des Gouvernements du Libéria et de l’Ethiopie contre
la République sud-africaine en tant que mandataire du territoire
du Sud-Ouest africain, au sujet de divers faits et situations visant
l’exercice du Mandat. Par disposition de la Cour, les deux requêtes
ont été réunies en une seule procédure. L’agent de la République
sud-africaine, sans aller au fond des demandes, a formulé quatre
exceptions. préliminaires, dont les deux premières contestent la
compétence de la Cour et les deux autres soutiennent l’irrecevabilité
des requétes vu le manque de certaines conditions. La procédure
orale étant terminée, la Cour doit se prononcer sur les exceptions
proposées.

Etant donné que les fondements des exceptions ont trait a
Vinterprétation de l’accord de Mandat du Sud-Ouest africain, il me
semble nécessaire d’examiner d’abord quelles sont, 4 la lumiére du
droit international, la nature et les caractéristiques du systéme
juridique des Mandats créé par le Pacte de la Société des Nations
de 1919; système dont le Mandat du Sud-Ouest africain n’est qu’une
application individuelle.

La création des Mandats internationaux

A la fin de la première guerre mondiale, un des problèmes à
trancher était la définition du destin des territoires coloniaux
lesquels, à la suite du conflit, avaient cessé d’appartenir aux Etats
vaincus et étaient habités par des peuples non encore capables de
se diriger eux-mêmes. En vertu de l’article 119 du traité de Ver-
sailles — 28 juin 1919 — l'Allemagne renonga à tous ses droits et
titres sur ses possessions d'outre-mer en faveur des Principales
Puissances alliées et associées, lesquelles les avaient déjà occupées
militairement. Ces Puissances, néanmoins, n’assumèrent pas di-

34
350 AFF. S.-O. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

rectement la souveraineté sur ces possessions mais s’accordére...
le 6 mai 1919 — peu avant la signature du traité de Paix
attribuer, à titre de Mandat, à certains États alliés qui s'étaient
chargés de l'occupation !. Le moment venu de signer la paix, les-
dites Puissances donnèrent corps à leur résolution de confirmer les
« Mandats » répartis, mais décidèrent, en même temps, de les in-
corporer dans un nouveau système juridique placé sous l'autorité
et tutelle de la Société des Nations. Telle fut l’origine de l’article 22
du Pacte.

Cet historique révèle que la figure du « Mandat » est apparue
pour la première fois en dehors du cadre de la Société des Nations
et même avant la fondation de celle-ci. Au commencement, tout
se bornait à une attribution directe des territoires faite par les
Puissances au mandataire; mais le régime juridique auquel cette
attribution devait se conformer n’avait pas encore été déterminé.
Ce ne fut qu’au moment de la signature du Pacte que les Puissances
réalisèrent le vrai transfert des Mandats, en leur qualité de mandants,
en faveur de la Société des Nations et — en collaboration avec les
autres États Membres fondateurs de cette entité — exprimèrent
dans le texte de l’article 22 les concepts et normes basiques du
Mandat international, dont l’énoncé pourrait se résumer ainsi:

a) Reconnaissance de certains droits fondamentaux aux habi-
tants des territoires sous-développés;

b) Établissement d’un système de tutelle pour ces peuples à
la charge d’une nation développée qui agit en qualité de mandataire
et «au nom de la Société des Nations »;

c) Attribution aux États Membres de la Société de la « mission
sacrée de civilisation » consistant à procurer le bien-être et à aider
au développement desdits peuples et à sauvegarder leurs droits.

     

L'interprétation sociologique des Mandats internationaux

Les événements qui viennent d’être mentionnés n’ont été, certes,
que l'expression de l'influence d’un état d'esprit collectif dans le
monde de l'après-guerre. A cette époque, la conscience générale
anticolonialiste, déjà réveillée depuis longtemps, s'était montrée
particulièrement forte et la préservation et la protection des droits
de l’homme se révélaient de plus en plus incompatibles avec la
survivance de la conquête et le maintien des régimes coloniaux. Le
président Wilson, avec ses «14 Points », a été le «leader» de ce
mouvement à la Conférénce de la Paix réunie par les Puissances
victorieuses pour l'élaboration du traité de paix. Il a proclamé le
«principe des nationalités » qui, en définitive, a servi de critère
aux décisions de la Conférence et dont un des principaux postulats

1 Communiqué du Conseil supréme de la Conférence de la Paix, en date du 6 mai
1919. A. Millot, « Les Mandats internationaux », p. 36, Paris, 1924, E. Larose, éditeur.
J. O. de la S. d. N., juin 1920.

35
351 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

est le droit qu'a chaque peuple sous-développé pour accomplir son
propre destin et d’aspirer à son indépendance politique sous la
protection, et avec le respect et l’aide de la communauté inter-
nationale {, :

Les Puissances alliées et associées se sont sagement ralliées à
ces conceptions dans le Pacte de la Société des Nations. Cette
entité, dont les buts attribués ont une portée universelle, assume
— selon l'avis général des commentateurs du droit — la signification
d’une première expression organisée de la communauté internatio-
nale. En effet, il n’y a qu’à lire l'introduction et les articles 23, 24
et 25 du Pacte, ainsi que le préambule de la Partie XIII du traité
de Versailles visant l'Organisation mondiale du Travail, pour se
rendre compte qu'une nouvelle conception humaine a présidé à la
fondation de la Société des Nations en tant qu’entité destinée à
donner une structure organique et à doter d’une discipline juridique
générale l’ensemble des nations du monde. Ceci était la réalisation
tangible des idées déjà perçues par Vitoria et Grotius quand ils
songeaient à une grande communauté de buts solidaires qui prési-
deraient à la coexistence des nations sous le signe du droit. En ce
qui concerne les populations sous-développées, l’article 22 du Pacte
traduit la nouvelle exigence idéologique du monde en précisant les
deux notes caractéristiques de la tutelle internationale: le bien-être
et le développement du peuple sous tutelle et la coopération solidaire
de la communauté des États à l'obtention de ces buts.

Il me semble que la considération de ces facteurs sociologiques,
intervenus dès l’origine du système de tutellé créé en 1919, doit
avoir une importance capitale pour l'interprétation de la nature et
de la portée dudit système. Étant donné que le droit est un phéno-
mène vivant qui traduit les exigences et les nécessités collectives
de chaque moment historique et dont l'application répond à la
réalisation d’une fin sociale, il est évident que les événements
sociaux de chaque époque constituent une des sources les plus
remarquables de l'interprétation du droit, de même que l'examen
des travaux préparatoires des techniciens et la recherche des pré-
cédents judiciaires. Le droit n’est pas seulement une abstraction
mentale ni le résultat de l’application réitérée de la jurisprudence
écrite, mais il est, de préférence, une norme de conduite qui trouve
ses racines dans les profondeurs de la vie sociale.

C'est à la lumière de ce critère qu'il faut, à mon avis, étudier
les éléments constitutifs et les notes distinctives du système de
mandats internationaux.

Les éléments du Mandat international

Trois sortes d’éléments doivent être considérées comme s’inté-
grant dans le système des mandats internationaux: les éléments
personnels et réels qui interviennent et les buts de l'institution.

4 A.Millot, « Les Mandatsinternationaux », pp. 5 et ss., Paris, 1924, Émile Larose,
éditeur.

36
352 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

Quant aux buis, ils ont déjà été mentionnés dans les paragraphes
précédents: le bien-être et le développement des populations sous
Mandat, pour les conduire vers des stades supérieurs de civilisation
et à l'indépendance politique. Ces buts sont obtenus au moyen d’un
système juridique complexe qui présente des analogies assez proches
— selon les opinions des auteurs — avec les figures juridiques de la
tutelle, le fidéicommis et le mandat du droit privé et avec le régime
du protectorat dans le droit public. Il me semble que, sans suresti-
mer ces analogies, il faudrait adapter au mandat international —
dans la mesure raisonnable où la condition souveraine des Etats le
permet — les normes qui régissent d’autres institutions similaires.

Dans un sens objectif, la réalisation des buts du Mandat est
confiée, comme une commission fiduciaire de responsabilité, à une
nation développée en qualité de mandataire. L'extension du Mandat
diffère selon le degré de développement du peuple sous tutelle et
selon plusieurs autres circonstances (Mandats À, B, et C) mais,
dans aucune de ces catégories, le mandataire n’acquiert la souve-
raineté du peuple sous Mandat (art. 22, par. 3 à 6).

Comme élément rei du système on doit citer le territoire physique
où habite la population sous Mandat. Mais il faut prendre note que
ce territoire est inséparable de la population elle-même et constitue
un instrument à utiliser à son service. La livraison du territoire
au mandataire n’est que provisoire aux fins d'administration et ne
signifie jamais, dans aucune catégorie de Mandat, un transfert de
souveraineté.

En ce qui concerne les éléments personnels du Mandat inter-
national, on doit citer — à mon avis —, en premier lieu, les popu-
lations sous Mandat; deuxièmement, la Société des Nations et les
États qui y sont intégrés : et, troisièmement, l'État mandataire.

Je ne fais pas mention ici des Puissances alliées et associées qui,
avant la fondation de la Société des Nations, avaient attribué
directement les possessions coloniales acquises du fait de la guerre
à certains États, à titre de mandataires. Ces attributions, qui en-
traînaient évidemment des actes juridiques, constituérent, à vrai
dire, une espèce d’étape préalable vers le fonctionnement du véri-
table système international créé par le Pacte. La Société des Nations
a trouvé les nominations des mandataires et la livraison des terri-
toires ex-coloniaux déjà faites. Elle a reçu ce legs des Puissances et,
sur cette base, a commencé ses fonctions d'institution tutélaire
internationale. L'historique de cette période préparatoire est tout
à fait démonstratif.

La première démarche du Conseil de la Société des Nations a été
— conformément à l'avis du délégué belge, M. Hymans, exprimé
dans un rapport que le Conseil approuva le 5 août 1920 — de de-
mander aux Principales Puissances alliées et associées:

a) de lui désigner les États auxquels elles avaient décidé d’attri-
buer les Mandats prévus par l’article 22 du Pacte;

37
353 AFF. S.-O. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

b) de lui faire connaître les limites des territoires soumis à ces
Mandats:

c) de lui communiquer les termes et conditions des Mandats
qu’elles proposaient à l'adoption du Conseil suivant les prescriptions
de l’article 22.

Selon le même rapport Hymans, le Conseil — après que les
Puissances eurent répondu à ces questions -- prendrait acte de la
désignation des mandataires, examinerait les projets de Mandats
qui lui avaient été communiqués afin de vérifier s’ils étaient confor-
mes aux prescriptions de l’article 22 et notifierait à chaque État,
désigné comme mandataire, qu’il était investi du Mandat }.

Ce fut à l’occasion de cette démarche que les Puissances ont fait
part au Conseil de l'attribution des Mandats aux pays qu'elles
avaient déjà désignés comme mandataires depuis le 6 mai 1919 et
lui ont également envoyé les projets contenant les termes et
conditions de chaque Mandat. Parmi ces projets se trouvait celui
du Gouvernement de Grande-Bretagne, concerté directement avec
le Gouvernement de l’Union sud-africaine, au sujet du Mandat du
Sud-Ouest africain. (Ce projet est connu sous le nom de « Projet
Balfour »?.) Le Conseil approuva le projet avec des modifications
non essentielles 3, lesquelles ne furent jamais l’objet de réserves ou
de réclamations ni de la part de la Grande-Bretagne ni de l'Union
sud-africaine.

Il faut mentionner ces détails pour mettre en valeur le fait
que la « Déclaration de Mandat » du Sud-Ouest africain formulée
par le Conseil de la Société des Nations le 17 décembre 1920 — jointe
a plusieurs autres déclarations similaires — a été, dés son origine,
une convention bilatérale directe — y compris la clause compro-
missoire de l’article 7 — entre la Grande-Bretagne et l'Union
sud-africaine; convention qui a reçu confirmation du Conseil confor-
mément à l’article 22, paragraphes 2 et 8, du Pacte de la Société
des Nations.

Après ces événements de la période initiale des activités du
Conseil, l'intervention des Puissances alliées, en tant que telles,
s’efface — du moins ostensiblement — de la scène politico-juridique
où le nouveau système des Mandats va jouer son rôle. Lesdites
Puissances continuent, en tant que Membres de la Société des
Nations, à prendre part aux délibérations du Conseil et de l’As-
semblée, mais toute action individuelle en leur qualité de Mandants

1 A. Millot, « Les Mandats internationaux », pp. 36 et 55, Paris, 1924, Émile
Larose, éditeur.

2 Copie photostatique distribuée par le Greffe aux juges de la Cour en octobre
1962, contenant le document envoyé de Genève par le Secrétariat des Nations
Unies sous le titre de « Mandate for German South West Africa—Submitted for
Approval (9596) ».

3 A. Millot, œuvre citée, p. 61.

38
354 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

ou souverains virtuels des territoires sous Mandat disparaît.
D'autre part, l’article 22 du Pacte ne mentionne pas siles Puissances
conserveront à l’avenir le pouvoir de nommer — le cas échéant —
les mandataires ou si ce pouvoir doit être conféré à la Société des
Nations par l'intermédiaire du Conseil. Pour ma part j’opterais
pour cette dernière présomption car, à mon avis, l'intention des
Puissances a été de renoncer définitivement aux ex-colonies.
D'ailleurs, la question n’a plus d'importance dès le moment où la
promulgation de la Charte des Nations Unies a été faite et dont
l'article 8x confère à l'Organisation la faculté de faire les nomi-
nations.

Les populations sous Mandat constituent, à mon avis, un élément
essentiel du système parce que l’article 22 du Pacte leur a reconnu
divers droits, tels que la liberté personnelle (prohibition de l’escla-
vage), les libertés de conscience et de religion, un traitement équi-
table de la part du mandataire et l’accès à l'instruction, au dévelop-
pement économique et à l'indépendance politique (autodétermina-
tion). On leur reconnaît donc la qualité de sujets de droit et c’est
pour cela que dans les accords de Mandat, lesdites populations sont
— je le crois — des parties possédant un intérêt juridique direct,
bien que leur capacité limitée leur impose la présence d’un repré-
sentant ou tuteur.

Des dispositions du même article 22 et spécialement des para-
graphes 1, 2, 7, 8 et 9, apparaît la mission tutélaire de la Société
des Nations, dont le Conseil est l'organe de règlement et de sur-
veillance des conditions du Mandat.

Le mandataire exerce sa fonction au nom ou comme délégué de
la Société des Nations (art. 22, par. 2). Tant que, par l'intermédiaire
du Conseil, il incombe à la Société de « statuer » sur le degré d’auto-
rité, de contrôle ou d'administration à exercer par le mandataire
(art. 22, par. 8), celui-ci donne son consentement et accepte la
fonction ou renonce (art. 22, par. 2). Donc, une des caractéristiques
du Mandat international est que le mandataire exerce cette fonction
tout à fait volontairement.

À mon avis, il n’existe pas de raison valable pour méconnaître
l’applicabilité des principes juridiques qui régissent certaines
institutions de droit privé dans le domaine du droit international.
Au cours de l’élaboration de la doctrine du droit on a eu recours
quelquefois — cela est bien connu — aux sources du droit civil
pour établir et configurer, selon le principe d’analogie, des nouveaux
systèmes destinés à régler les relations juridiques entre les peuples.
Un de ces cas est celui de la tutelle internationale où la frappante
analogie avec la tutelle civile est perceptible dans l’article 22 du
Pacte de la Société des Nations, ainsi qu'aux chapitres XI à XIII
de la Charte des Nations Unies. Si cela est vrai, je ne perçois pas
quel motif pourrait être invoqué pour ne pas reconnaître aux popu-
lations sous Mandat international le «statut » de sujets de droit
et pour ne pas leur appliquer le principe de la nécessité de leur

39
355 AFF, S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

représentation juridique par « tiers », étant donné que ces popula-
tions ont des droits reconnus par le Pacte ainsi qu’une certaine
capacité, bien que diminuée, comme dans le cas de pupilles dans
le droit civil, et compte tenu qu’un pouvoir international organisé
(la Société des Nations) personnifiant la communauté internationale
prend en charge, conformément au Pacte lui-même, la tutelle et la
protection desdites populations. La fonction que le Pacte attribue
à la Société des Nations, comme une «autorité tutélaire » bien
caractérisée de ces territoires, se démontre particulièrement dans
le texte de l’article 22, paragraphe 2, selon lequel le mandataire
doit exercer ses fonctions «au nom de la Société des Nations ».

Tl me semble que ce point a une importance vitale pour le juge-
ment de cette affaire parce que, en partant de la reconnaissance de
l'intérêt juridique direct que les populations sous tutelle possèdent
dans le régime de leur Mandat et compte tenu de leur qualité de
sujets de droit — dont la Société des Nations est l’autorité tutélaire
— de nombreuses conséquences juridiques en découlent. En premier
lieu, les populations sous Mandat sont, en fait, parties aux accords
de Mandat et représentées par la Société des Nations. Deuxième-
ment, l'obligation du mandataire de se subordonner au contrôle de
l'Organisation tutélaire pour lui rendre compte de l'exercice du
Mandat est évidente. Enfin, il ressort de cette conception une
responsabilité conjointe et solidaire de tous les Membres de l’Orga-
nisation pour accomplir «la mission sacrée » et de veiller sur les
populations dont la destinée a été mise sous leur patronage. Une
des preuves de cette solidarité est le fait que l’article 22, paragraphe
2, du Pacte permet de conférer la qualité de mandataire à un quel-
conque des États Membres de la Société, ce qui veut dire que tous
doivent être prêts pour accepter la commission. De plus, le para-
phe 4 du même article prescrit l’audition des communautés ex-
membres de l’empire Ottoman pour exprimer leurs vœux au sujet
de la désignation d’un mandataire choisi parmi les nations dévelop-
pées. Cette liaison solidaire de tous les États Membres avec les pays
sous-développés est l’effet naturel de la «mission sacrée » dictée
par le Pacte. A la lumière de ces déductions, aucun étonnement
n'est explicable lorsque l’article 7 du Mandat du Sud-Ouest africain
confère aux États Membres le droit de mettre en application la
clause compromissoire vis-à-vis du mandataire. Ces États ne sont
pas des «tiers États» étrangers au Mandat, mais des associés
solidaires de la Société tutélaire chargée de soigner la juste applica-
tion du Mandat.

C'est pour ces mêmes raisons qu’il n’est plus question, à mon
avis, de qualifier comme simples recommandations « humanitaires »
ou « morales » les dispositions du Pacte de la Société des Nations et
celles de la Charte des Nations Unies dans lesquelles la « mission
sacrée » des États Membres est décrite et établie à l'égard des
populations des territoires sous Mandat ou sous tutelle. Cette maniè-
re de voir réduit indûment le champ d’activité et d’application du

40
356 AFF, S.-O. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

droit et maintient dans le domaine des simples options d'équité ce
qui constitue en réalité des droits bien caractérisés et féconds en
conséquences sociales. La « mission sacrée » n’a pas seulement trait
à des devoirs d’ordre moral mais aussi à des obligations juridiques
qui sont corrélatives aux droits reconnus aux habitants de ces terri-
toires-là par les articles 22 du Pacte et 76 de la Charte, Par ces dis-
positions la loi internationale a revendiqué pour ces gens la qualité de
personnes humaines et de sujets de droit. C’est le méme processus
de progrès juridique en vertu duquel l’abolition de l’esclavage a été
préalablement déclarée et qui, par la suite, aaboutia la promulgation
_de la Déclaration des Droits de l'Homme. Par une intéressante
coincidence tous les droits énoncés aux articles 22 et 76, en faveur
des populations sous-développées, sont consignés — en dehors de
beaucoup d’autres — dans cette Déclaration.

Notes caractéristiques du Mandat international

De tout ce qui a été dit jusqu'ici, on peut déduire que le système
de Mandat institué par le Pacte de la Société des Nations a Jes
notes caractéristiques suivantes:

1. Le Mandat est une institution complexe qui — quant au fond
— présente des similitudes avec d’autres figures juridiques de droit
privé et public mais qui — en substance — constitue une’ forme de
tutelle où certaines populations ex-coloniales, compte tenu de leur
incapacité partielle, font l’objet de la protection des États civilisés
réunis dans une entité — la Société des Nations — qui représente,
en fait, la communauté internationale.

2. Le Mandat, quant à sa forme externe et sous un aspect
général, est une institution juridique incorporée à la loi internationale
(art. 22 du Pacte de la Société des Nations). Celle-ci établit tous les
caractéristiques, organes, conditions et garanties du système et,
dans ce sens, le Mandat fait partie intégrante du traité de Versailles,
auquel le Pacte est inclus. Pour chaque cas particulier, le Mandat
ajoute certaines données et conditions spéciales qui font référence à
un territoire et à un mandataire déterminés; et l'instrument dans
lequel ces particularités sont statuées reçoit le nom de « Déclaration
de Mandat » ou. « Accord de Mandat ». Les accords ou conventions
de Mandat constituent la phase exécutive ultérieure, l’aspect con-
cret ou objectif du système, son application à un cas particulier.
Mais aucune dislocation ne peut être faite entre l’accord et le système :
en fait, le premier s'inspire des principes du second et ces principes
font partie intégrante de l’accord. Le système et l’accord fonction-
nent comme un ensemble inséparable dont les éléments, réciproque-
ment conditionnés, forment une unité organique.

1 Ass. gén. Documents officiels, 3™e sess., Résolutions, Part. I, 21 septembre/
12 décembre 1948.

41
357 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

3. La fonction de mandataire est une responsabilité plutôt qu’un
droit (art. 22, par. 2, du Pacte). Cette responsabilité est plus lourde
dans la mesure où la population sous Mandat est moins développée,
comme dans les cas du Mandat C (art. 22, par. 6). C’est précisément
pour cela que l’acceptation du Mandat doit être volontaire de la part
du mandataire (art. 22, par. 2): c’est à lui de décliner la mission
s'il ne peut pas en supporter la charge. Ici apparaît une des notes les
plus caractéristiques du système: le mandataire qui donne son
acceptation la donne non pas en tant que partie intéressée aux
perspectives du contrat mais comme un collaborateur de la commu-
nauté internationale dans la mission de civiliser certaine population
sous-développée. C'est un des cas où l’apparence bilatérale de l’ac-
cord ne cherche ni ne suppose un équilibre proprement dit entre les
obligations et les droits des parties. La figure juridique est plus
proche de celle des contrats unilatéraux au droit privé, plutôt que
de celle des contrats synallagmatiques. Les droits qui sont accordés
au mandataire ne servent qu’à mieux accomplir ses obligations en-
vers le pays sous tutelle. Le concept de l’obligation prédomine. Une
fois le Mandat accepté, la mission du mandataire devient une mission
qui, sur une échelle variable, doit toujours aller au-delà de ses
intérêts particuliers et servir, de préférence, les intérêts de la popu-
lation sous tutelle. Les cas du Mandat « C » ne constituent pas une
exception à cette règle. Il est vrai que le mandataire y dispose de
pouvoirs plus importants; il peut même légitimement atteindre de
plus hauts avantages économiques par l'exploitation du territoire
ex-colonial; mais quant à lui — le mandataire —, ce territoire est
ves aliena comme dans tous les Mandats, et ses habitants sont des
sujets de droit qui auront un jour la capacité de décider d’eux-
mêmes.

4. Le Mandat international est, par sa nature même, temporaire
et de durée indéterminée. Cette durée est limitée par l’accomplisse-
ment du but essentiel du Mandat, à savoir par la terminaison du
processus de développement du peuple sous tutelle jusqu’à la pleine
acquisition de sa capacité humaine et politique. I] s’ensuit que tout
accord de Mandat reste en vigueur jusqu’au moment où le peuple a
atteint le « desideratum » de l’organisation de sa structure nationale.

5. Le corollaire des deux paragraphes qui précèdent est que le
Mandat international, au moyen duquel la tutelle est exercée,
n'implique pas et ne peut jamais impliquer un transfert de souve-
raineté en faveur du mandataire ou une annexion du territoire sous
Mandat à l’État tutélaire. Ce n’est qu'à la fin du Mandat que le
peuple peut choisir lui-même entre l'indépendance ou l’incorporation
à l’État administrateur. Il est vrai que le Mandat C (art. 22, alin. 6,
du Pacte) rapproche plus étroitement le territoire sous tutelle du
mandataire par le fait que celui-ci applique ses propres lois sur

42
358 AFF. S.-O, AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

ledit territoire; mais cette sorte d’extension du pouvoir législatif
du mandataire n’implique pas, de sa part, un acte de souveraineté,
mais simplement l'application d’une autorisation administrative
préalable contenue dans l'accord de Mandat pour adapter le terri-
toire à la législation d’un pays plus développé.

6. Le droit de contrôle sur l'exercice du Mandat par l'organisme
tutélaire est une norme constitutionnelle du système de Mandats,
expressément prévue à l’article 22 du Pacte (alin. 7, 8 et 9). Ce droit
ne représente pas seulement une formalité adjective ou de simple
procédure, mais un élément essentiel duquel dépendent la fidélité
aux buts du système et l'efficacité de son application. On ne doit pas
oublier que dans les accords de Mandat, une des parties, le béné-
ficiaire de la tutelle, n’a pas — compte tenu de son manque de
capacité légale — la possibilité de discuter à des conditions égales
avec l’autre partie, le mandataire. Donc, le seul moyen de garantir
les droits du peuple sous Mandat est celui de confier le contrôle des
actes du mandataire à l'entité mandante ou tutélaire qui, d’un côté,
représente le pupille et, de l’autre, personnifie l'intérêt des Etats
mondiaux réunis en association. L'absence d’un organe de contrôle
équivaudrait à l'exercice unilatéral et arbitraire du Mandat et tom-
berait fatalement à l’annexion. En conséquence, un Mandat ainsi
mutilé serait un Mandat dénaturé, essentiellement différent de
celui qui est prévu à l’article 22 du Pacte.

7. Une autre particularité du système de Mandats est la trans-
cendance de ses effets sur tous les États Membres de la Société des
Nations comme une conséquence de la « mission sacrée de civilisa-
tion » que l’article 22 du Pacte leur a conféré. Cet aspect transcen-
dant se traduit par des responsabilités et obligations de protection
envers les populations sous Mandat, soit dans le domaine interne ou
administratif de la Société, soit dans le domaine judiciaire lorsque
les accords de Mandat contiennent la clause compromissoire.

Les accords de Mandat

En essayant de rechercher la nature des accords de Mandat, on
ne doit pas hésiter sur le fait qu’ils constituent des actes où l’élément
conventionnel se fait présent. Il y a des volontés en jeu. Je ne ferai
pas état du « pré-accord » par lequel une ou plusieurs Puissances
confient à un autre Etat le Mandat d’un territoire: c’est une
question étrangère à la sphère de la Société des Nations. Mais ce
« pré-accord » étant venu entre les mains de la Société des Nations,
la formulation de l'accord va commencer: on présuppose, à
priori, l'acceptation du mandataire parce qu'il a déjà exprimé cette
acceptation directement à la Puissance intéressée. Si cette Puis-
sance a également défini les conditions du Mandat, il ne reste plus

43
359 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

qu’à obtenir la confirmation du Conseil de la Société, tout en faisant
état que le Mandat sera exercé par le mandataire au nom de la
Société des Nations. L'accord est ainsi conclu. Mais si le degré
d'autorité, de contrôle ou d’administration à exercer par le man-
dataire n’a pas fait l’objet d’une convention directe entre la Puis-
sance et l’État Membre désigné comme mandataire, le Conseil
statuera expressément sur ces points (art. 22, par. 8, du Pacte).
Voici la « Déclaration de Mandat » que, dans le langage courant,
on a toujours et partout connue sous le nom d’« accord de Mandat ».
L’acceptation de cette Déclaration par le mandataire pourrait
certainement être expresse, mais elle a toujours été implicite non
pas seulement parce que la Déclaration était communiquée ou
notifiée à tous les États Membres — le mandataire compris et
sans objection de sa part — mais surtout parce que, en fait, l’exer-
cice même du Mandat était la preuve objective de l’accord du
mandataire. On peut ajouter que cette apparence presque unilaté-
rale de la « Déclaration » du Conseil n’a rien de surprenant, compte
tenu de la nature — déjà expliquée — de l'institution du Mandat
international. Plus qu’un contrat, il est un statut dont les conditions
basiques sont données d’avance par l’article 22 du Pacte et à
l'égard desquelles il ne reste au mandataire que le dilemme de
l'acceptation ou du renoncement. La partie strictement convention-
nelle de l’«accord de Mandat » ne se réfère qu’aux détails concrets
de chaque cas à propos du degré d'autorité du mandataire et des
conditions auxquelles son administration doit se conformer. Mais
il va sans dire que, dans ce cas, la « Déclaration » n’est que le
résultat d’une entente préalable entre le Conseil et le mandataire.
On doit ajouter qu’en ce qui concerne ces matières, le Conseil ne
pactise pas avec le mandataire: conformément aux termes de
l’article 22, paragraphe 8, du Pacte, le Conseil « statue » et c’est
au mandataire d’en accepter ou non la responsabilité. Il faut le
répéter, le Mandat international est, avant tout, une responsabilité
et non pas un échange de prestations équivalentes comme dans les
contrats bilatéraux courants.

Aucune indication n’est donnée à l’article 22, paragraphe 8, du
Pacte, permettant de déduire que les règlements statués par le
Conseil pour établir les conditions de chaque Mandat devaient
prendre la forme d’un traité solennel. En fait, la norme coutumière
adoptée dans le cas du Sud-Ouest africain, et dans d’autres cas, a
été celle de la Déclaration du Conseil dont allusion a été faite. En
outre, la partie finale du texte de ce genre de déclaration du Conseil
dispose que l'original soit déposé aux archives de la Société des
Nations, après l’envoi des copies certifiées au Secrétariat et aux
Puissances signataires du traité de Versailles. Considérant que ladite
« Déclaration » du Conseil est un acte officiel et public de la Société
des Nations, cet acte — à mon avis — implique ou renferme en lui-
même l'enregistrement formel du Mandat auquel il fait référence,
sans qu'aucune autre formalité ne soit requise. Cette forme d’en-

44
360 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

registrement et de publicité des instruments déclaratifs du Conseil
à l'égard des accords de Mandat signale une procédure spéciale
un peu différente — mais tout aussi efficace — de celle que, en ce
qui concerne les traités, prescrit l’article 18 du Pacte. D’autre part,
étant donné que le système des Mandats internationaux est une
institution touchant l’administration interne de la Société des
Nations, il ne paraît nullement étrange que la forme solennelle ait
été écartée.

La clause compromissoire

Dans les textes des « Déclarations » ou «accords de Mandat »,
statués aussitôt après la création de la Société des Nations, on
remarque l'existence d’une clause qui ne figure pas dans le texte de
l’article 22 du Pacte, bien qu'il faille la considérer, selon l'esprit
dudit Pacte, comme une garantie indispensable du système. Je me
réfère à la «clause compromissoire » en vertu de laquelle le man-
dataire «accepte de soumettre à la juridiction obligatoire de la Cour
permanente de Justice internationale, les différends — quels qu'ils
soient — relatifs à l'interprétation ou à l'application des dispo-
sitions du Mandat qui s'élèvent entre lui et un autre Membre de
la Société des Nations et qui ne sont pas susceptibles d’être réglés
par voie de négociations ». (Voir, à titre d'exemple, l’article 7 de
l'accord de Mandat de la République sud-africaine sur le territoire
du Sud-Ouest africain, en date du 17 décembre 1920, mémoire du
Libéria, annexe B, p. 172.) Etant donné son contenu, l’article 7 du
Mandat du 17 décembre 1920 n’était qu’une stipulation équivalente
à la «clause facultative » insérée dans l’article 36, paragraphe 2,
du Statut de la Cour permanente de Justice internationale, ce
Statut ayant été ratifié par l’Union sud-africaine neuf mois après,
le 4 août 1921 !.

D'ailleurs, cette stipulation de l’article 7 n’est que l’application
de l’article 14 du Pacte de la Société des Nations qui établit le
recours à la Cour permanente comme le moyen définitif, bien que
volontaire, de trancher les différends internationaux entre États.
Dans ce cas, l’appel à la compétence judiciaire était convenable et
même urgent, compte tenu des possibles frictions qui pourraient
se produire entre l'organisme tutélaire ou ses Membres et le man-
dataire. Un régime de contrôle, comme celui du système des Mandats
où l’entité contrôlée est un État souverain, est susceptible de créer
des situations et de susciter des controverses extrêmement délicates,
la solution de droit restant la seule adéquate. D'ailleurs, l’insertion
de cette clause dans l’accord de Mandat ne faisait qu’exaucer les

1 Cour permanente de Justice internationale, 5%€ rapport annuel 1928-1929,
p. 371. Collection de textes régissant la compétence de la Cour permanente, série D,
n° 6, p. 18.

45
361 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

vœux exprimés dans l’article 14 du Pacte en faveur de la juridiction
de la Cour permanente de Justice internationale. De plus, cette
garantie du recours à la compétence judiciaire est universellement
admise pour régler toutes sortes de situations litigieuses ou d’inter-
prétation légale, sans que son inclusion dans un accord de Mandat
n'implique aucune anomalie.

Ces considérations permettent de conclure que la clause compro-
missoire est — autant que le reste de l'accord — une des stipulations
plus importantes du système des Mandats.

On a discuté dans le cours de la procédure pour savoir si la
juridiction de la Cour internationale constitue ou non, dans le
régime des Mandats, une forme de contrôle sur l’exercice des
fonctions du mandataire ou — plus exactement — un élément
faisant partie intégrante du système de contrôle des Mandats dont
une autre phase est le contrôle administratif assigné au Conseil de
la Société des Nations.

Test évident qu'une décision de la Cour dans un cas de ce genre
implique, en fait, une forme de contrôle des actes du mandataire,
dans le sens qu'elle produit des effets régulateurs visant à fixer le
vrai concept et la vraie portée de l'institution légale du Mandat et
à corriger les possibles déviations d’une partie quelconque quant à
son application. Mais on ne peut pas dire que la Cour soit un organe
de contrôle de l'exercice des Mandats parce que sa mission est
strictement juridique et non pas administrative ou politique et
parce qu’un tribunal ne pourrait pas prendre de sa propre initiative
des mesures de contrôle, ses fonctions n'étant exercées qu’à la
demande des parties, ce qui annule virtuellement l'efficacité du
contrôle. À mon avis, la vraie signification de la clause de recours
à la Cour est celle d’une garantie dont bénéficient les deux parties
en leur assurant une juste application du Mandat, ainsi qu’un
correct exercice des contrôles.

Les accords de Mandat contenant dans leur texte la clause
compromissoire, introduisent dans la convention un élément per-
sonnel nouveau: les «autres États Membres de la Société des
Nations ». C’est à eux qu’il appartient de faire partie de la contro-
verse judiciaire, vis-à-vis de l’État mandataire. Étant donné que
cette stipulation a soulevé des discussions et des doutes, quant à
son interprétation, il me semble nécessaire d'étudier le point.

J'ai déjà dit que la nouvelle institution du Mandat international,
incorporée au Pacte comme une conquête juridique et basée sur le
concept de la tutelle, intéresse par ses buts de droit humain chacun
des Membres de la Société des Nations et, en général, toute la
communauté internationale dont ladite Société était, sans doute,
la première expression organisée. Au cas où un différend se pro-
duirait entre la Société et un mandataire, tous les États Membres
auraient le même intérêt juridique que la Société au différend
soulevé, et seraient affectés au même degré par les infractions des
accords, un ou plusieurs de ‘ces États ayant le droit d’ester en

46
362 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

justice pour défendre la cause commune. Mais il y a en plus une
autre raison que, évidemment, le Conseil de la Société des Nations
a eu le soin de prévoir dans la clause compromissoire. Conformément
aux articles 34 et 35 du Statut de la Cour permanente, seuls les
États et les États Membres de la Société ont qualité pour se pré-
senter devant la Cour en ce qui concerne les affaires contentieuses.
La Société, qui n’est pas un Etat, ne peut que demander des « avis
consultatifs » (art. 14 du Pacte). Par conséquent, dans le cas d’une
divergence insoluble avec le mandataire, l'intervention des Etats
Membres, éléments solidaires de la Société, comme parties à la
procédure judiciaire, devenait indispensable.

La dissolution de la Société des Nations et le nouveau régime de tutelle
de la Charte de San Francisco

Evidemment, les dispositions du Pacte qui avaient institué le
systéme international des Mandats n’envisagérent pas l’hypothése
d’une dissolution de la Société des Nations et ne prévoyèrent pas
non plus ses effets possibles sur les accords de Mandat en vigueur.
Mais, en fait, la dissolution s’est produite au mois d’avril 1946 et le
problème se pose de savoir si cet événement a eu pour conséquence
la caducité totale ou partielle des Mandats institués conformément
au Pacte de 19r0.

Cette question conduit à rappeler, une fois de plus, la nature
du système des Mandats, ainsi que le rôle des parties aux accords
individuels établis pour chaque cas.

Dans les accords de Mandats, les peuples sous tutelle, frappés
d’incapacité partielle, étaient représentés par la Société des Nations
qui devait assumer la protection de leurs intéréts. Donc, la question
est de savoir si la disparition d’un tuteur dans le domaine inter-
national suffit pour altérer ou rendre caduque la survivance des
accords qu’il avait conclus en faveur du pays sous Mandat avec des
Etats tiers agissant comme mandataires.

Je ne trouve aucune justification à cette caducité. Après la
dissolution, les deux parties principalement intéressées — le pays
sous tutelle et le mandataire ~— restaient les mêmes; et les buts du
Mandat devaient continuer leur processus d’exécution, car les po-
pulations sous tutelle avaient encore besoin, de facon pressante,
d’étre assistées et guidées. Donc, si les deux parties survivaient
comme telles et si les buts de l'accord étaient encore en voie d’exé-
cution quand la Société a été dissoute, la continuation du Mandat
paraît indiscutable. Il faut souligner qu’en principe la durée d’un
Mandat international s’étend sur une période indéfinie et fréquem-
ment longue, jusqu’au moment où la capacité totale — morale,
civique et politique — du sujet sous tutelle ait été réalisée. Le point
de savoir si la disparition de la Société des Nations, comme entité

47
363 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

tutélaire, soulève un obstacle insurmontable pour la survivance du
Mandat, reste à examiner.

Cette allégation repose sur la prémisse que la Société étant
partie principale ou directe a l’accord de Mandat, la disparition de
cette partie rend le Mandat caduc. Mais la thèse a déjà été exposée
que l’intervention de la Société, outre sa qualité de haute auto-
rité internationale, n’était que celle d’un représentant, à titre
d'organisme protecteur ou tutélaire, de la partie vraiment inté-
ressée et qui est le pays sous tutelle. Dans de telles conditions,
la disparition d’un tuteur dans le domaine du droit civil privé ne
poserait aucune difficulté, car la législation interne des Etats a
prévu les moyens de remplacer le tuteur disparu, empéché ou démis-
_ sionnaire, sans que la tutelle soit perturbée ou interrompue. Une
analogie parfaite ne peut pas se faire dans le domaine international,
mais je pense que précisément le manque de normes législatives
dans ce terrain donne beaucoup plus de souplesse au système,
compte tenu de l'élément du pouvoir souverain des États lesquels
créent leur droit au fur et à mesure de leurs nécessités. Ce qui in-
téresse surtout dans le cas d'espèce c’est de maintenir en activité
le mécanisme du Mandat afin de prêter assistance aux peuples sous
tutelle. En fait, on serait en présence d’une situation où le seul
élément manquant au fonctionnement intégral du système serait
l'organisme chargé du contrôle par la Société des Nations. Bien des
événements immédiatement antérieurs ou simultanés à la disso-
lution de la Société sont venus ouvrir la porte pour combler ce
vide et fournir cet élément.

Étant donné la nouvelle situation créée dans le monde par la
guerre, l’ancienne Société des Nations ne pouvait pas survivre. Dans
ces circonstances, un grand nombre d’Etats, parmi lesquels se
comptaient les Principales Puissances alliées et associées et la
plupart des États qui avaient assisté en 1919 à la fondation de la
Société des Nations, se réunirent à San Francisco en avril 1945,
aussitôt après la fin de la deuxième guerre mondiale, pour créer
l'Organisation des Nations Unies, dont la Charte porte la date du
26 juin de la méme année. Les principes et buts essentiels de cette
nouvelle entité coincidaient, dans l’ensemble, avec ceux de la
Société des Nations. En ce qui concerne l’institution des Mandats,
la Charte des Nations Unies maintenait, en principe, la doctrine
de la tutelle insérée telle qu’elle figure dans le Pacte de 1919, bien
que beaucoup plus développée dans le nouvel instrument où le nom
de « Mandat » était substitué 4 celui de « Régime international de
tutelle » (art. 75 et ss.). La Charte prévoyait d’une façon explicite
la transformation des anciens « Mandats » de la Société des Nations
en «accords de tutelle » soumis au nouveau régime, suivant les
règles et conditions indiquées dans ses articles 76, 77, alinéa 14),
79, 80, 81 et 85. L'analyse de ces articles sera faite plus tard; ce qui

48
364 AFF. S.-O. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

pour le moment intéresse mon raisonnement est la constatation des
faits suivants: a) que la Charte des Nations Unies avait prévu le
maintien des anciens Mandats en fournissant les moyens pour leur
transformation en «accords de tutelle » conformes au nouveau
régime; et b) qu’en conséquence, selon l’avis des fondateurs des
Nations Unies, la dissolution de la Société des Nations ne devait
pas affecter dans son essence, mais seulement dans sa forme, le
fonctionnement normal desdits Mandats.

D’autre part, l’Assemblée de la Société des Nations énonca un
critére semblable dans une de ses résolutions finales, en date du
-18 avril 1946, à la veille de sa dissolution. Le texte de cette réso-.
lution est le suivant:

« L'Assemblée reconnaît que la dissolution de la Société des
Nations mettra fin à ses fonctions en ce qui concerne les territoires
sous Mandat; mais note que des principes correspondant à ceux que
déclare l’article 22 du Pacte sont incorporés dans les chapitres XI,
XII et XIII de la Charte des Nations Unies.

Note que les Membres de la Société administrant actuellement
des territoires sous Mandat ont exprimé leur intention de continuer
à les administrer, en vue du bien-être et du développement des
peuples intéressés, conformément aux obligations contenues dans les
divers Mandats, jusqu'à ce que de nouveaux arrangements soient pris
entre les Nations Unies et les diverses Puissances mandataires. » (Les
italiques sont de nous.) (S. d. N., J. O., suppl. spéc. n° 194, pp. 58,

278-270.)

Tout cela démontre bien que selon l’avis des fondateurs de
l'Organisation des Nations Unies et aussi selon le critère de l’As-
semblée de la Société des Nations, la dissolution de cette dernière
entité ne devait pas mettre fin ni à la continuité, ni au fonctionne-
ment des Mandats institués sur la base de l’article 22 du traité de
Versailles. « L'existence persistante » du Mandat, mentionnée aux
requêtes, ressort de la Charte elle-même et de la résolution du
18 avril 1946.

Les constatations précédentes n’impliquent nullement l'intention
d'établir ou de donner comme établi le principe de la succession
automatique ou ex officio de l'Organisation des Nations Unies à
l'égard de la Société des Nations. La preuve a été suffisamment
faite, pendant les procédures écrite et orale de cette affaire, que la
thèse de la succession automatique n’est pas conforme à l’historique
des discussions et résolutions des deux grandes entités durant la
période de transition de 1945-1946. Ce que je veux souligner, c’est
que la Charte de San Francisco a prévu le mécanisme nécessaire
pour rendre viable la continuité des Mandats après avoir rempli,
pour chaque cas particulier, certaines formalités. |

Maintenant le moment est venu d'étudier les dispositions posi-
tives de la Charte des Nations Unies concernant les Mandats ins-
titués pendant le régime de la Société des Nations.

49
365 AFF. S.-O. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

* * *

La Charte de San Francisco représente un progrès très net sur le
Pacte de la Société des Nations quant au développement de l'ins-
titution protectrice des pays non indépendants, sous-développés
ou ex-coloniaux. On reconnaît d’abord d’une façon explicite le
principe de la primauté des intérêts des habitants de ces territoires,
et on confirme l'acceptation par les Etats Membres des Nations
Unies de la « mission sacrée » consistant à aider les populations qui
ne s’administrent pas encore complètement elles-mêmes (art. 73
de la Charte). A ces fins, on institue un « Régime international de
tutelle » au sujet duquel l’article 76 énonce les buts essentiels:
promotion du progrès social, économique et politique, préparation
à l'indépendance, respect des libertés fondamentales de l’homme
sans distinction de race, de sexe, de langue ou de religion.

Quant à la situation des anciens Mandats à l’égard du nouveau
régime de tutelle de la Charte, l’article 77, paragraphe I, alinéa a),
de celle-ci prescrit d’une façon impérative («s’appliquera ») l’ap-
plication du nouveau régime de tutelle aux territoires actuellement
sous Mandat, bien que le deuxième paragraphe du même article,
ainsi que l’article 79, renvoient à un accord ultérieur la détermination
des termes et conditions dans lesquels la tutelle sera établie. Dans
l'intervalle, c’est-à-dire entre la promulgation de la Charte et la
mise en vigueur de l'accord, les nouvelles dispositions de la Charte
ne seront pas interprétées «comme modifiant directement ou in-
directement les droits quelconques d’aucun État ou d’aucun peuple
ou les dispositions d’actes internationaux en vigueur auxquels des
Membres de l'Organisation peuvent être parties ». (Art. 80, par. I,
de la Charte.) Mais, tout de suite, le paragraphe 2 du même article 80
établit que le paragraphe 1 «ne doit pas être interprété comme
motivant un retard ou un ajournement de la négociation et de la
conclusion d'accords destinés à placer sous le régime de tutelle des
territoires sous Mandat... ».

À mon avis, ce texte du paragraphe 2, qui est lié avec celui des
articles 77 (par. 1 a) et 81, définit clairement l'obligation — pres-
sante dirait-on — des États mandataires d’arriver sans retard
à la mise en vigueur du nouvel accord de Mandat. Le raisonnement
logique autorise pleinement cette interprétation, car l'intention des
auteurs de la Charte ne peut pas avoir été celle d'abandonner in-
définiment à la seule discrétion du mandataire — sans aucun
contrôle — les territoires sous Mandat. Cela aurait dénaturé ce
régime juridique, ainsi que les intentions de ceux qui l'ont établi.
C'est ce qu’on a appelé la «congélation » du Mandat, laquelle
pratiquement se confond avec l’annexion. La meilleure preuve que
cette interprétation est correcte, c’est que tous les États manda-
taires qui exerçaient des Mandats avant l'établissement de la

50
366 AFF, S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

Charte — à l'exception de la République sud-africaine —- ont
ratifié de nouveaux accords avec l’approbation des Nations Unies.
L'Assemblée générale qui, dans ce cas, constitue l'organisme officiel
d'interprétation authentique, a estimé invariablement que lobli-
gation de la part desdits États d'adapter leurs Mandats au nouveau
régime de tutelle existe et, de leur côté, les États mandataires se
sont ralliés à ce critère. On est donc en présence d’un cas très net
de coincidence interprétative qui n’admet pas raisonnablement
d’objections.

On a objecté que si l’article 81 de la Charte doit être interprété
— à la lumière des articles 77 (par. 1, alinéa a) et 80 (par. 2) —
comme une disposition compulsive afin que les mandataires éta-
blissent obligatoirement des accords de tutelle, cela impliquerait
l’absurdité juridique d’admettre que quelqu’un puisse être contraint
a conclure un contrat dont la caractéristique est — au contraire —
la «voluntariedad », c’est-à-dire la liberté de décision pour dire
«oui » ou « non ». Aucun pouvoir législatif ou judiciaire ne saurait,
en principe, exiger légalement cette aberration. Mais ce raisonne-
ment n'a pas de pertinence à l'égard du point discuté: la vraie
figure juridique qui surgit, à propos des articles de la Charte qui
ont été mentionnés, est tout à fait différente. Chacun des États
devenus Membres des Nations Unies ont, en vertu du fait d’avoir
accepté et signé volontairement la Charte, assumé toutes les obli-
gations qui en découlent; et, par conséquent, si un de ces États
Membres est un mandataire, il a accepté au préalable et librement
obligation de renouveler ou de transformer le Mandat en accord
de tutelle. La négociation d’un nouvel accord n'est nuilement un
acte imposé par la force: c’est un pacte qui resta conclu à partir
du moment où la Charte fut signée par le mandataire.

On a soutenu qu'après la dissolution de la Société des Nations
il n’était pas indispensable — comme étant la seule solution —
d'aboutir à la transformation des accords de Mandat en accords de
tutelle dans les termes prévus aux chapitres XII et XIII de la
Charte parce que le chapitre XI, et particulièrement l’article 73,
indique la voie naturelle au fonctionnement des Mandats de la
Société des Nations sans recourir au systéme des accords de tutelle
introduit par l'Organisation des Nations Unies. Le seul obstacle —
dit-on — pour que le Mandat puisse continuer son exercice normal,
après la dissolution de la Société des Nations, serait le manque du
pouvoir contréleur confié au Conseil conformément 4 Varticle 22,
paragraphe 8, du Pacte et l’article 6 de l’accord du 17 décembre 1920.
Le Conseil ayant disparu, le mécanisme du contrôle s'arrête. Mais
cette lacune a été comblée, en ce qui concerne la nouvelle situation,
par l’article 73, alinéa ¢), qui établit une nouvelle méthode moins
exigeante de contrôle — mais contrôle quand même — et complète
à nouveau le cadre institutionnel du système dans ses deux aspects:
obligations du mandataire (préambule et alinéas a) à d)) et contrôle
de ses actes (alinéa e)).

SI
367 AFF, S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE;

Je ne saurais me rallier à cette opinion, car elle n’est pas conforme
au texte ni à la méthode de la Charte. Le chapitre XI constitue
_ une déclaration large et générale des principes, des devoirs et des
lignes politiques qui comprend en réalité toutes les catégories des
territoires non autonomes (anciens protectorats et colonies des
Puissances qui venaient de gagner la deuxième guerre mondiale, les
territoires coloniaux séparés des États vaincus, les territoires sous
Mandat nés de la première guerre et les territoires qui seront volon-
tairement placés sous tutelle dans l’avenir). Mais c’est aux chapi-
tres XII et XIII que l’on règle d’une façon concrète le nouveau
régime de tutelle dont les fins essentielles sont décrites à l’article 76
et dont le procédé de transformation des Mandats en tutelle est
spécifié aux articles 77, paragraphe 1, alinéa a), 79, 80 et 8r. Ceux-ci
sont, par conséquent, les articles pertinents de la Charte se rappor-
tant aux Mandats et non pas les articles 73 et 74 du chapitre XI.
Comme l’a si bien exposé un des Membres de la Cour, ce dernier
chapitre a eu pour objet d’incorporer dans une certaine mesure au
nouveau régime général de protection établi par la Charte les
territoires que les Puissances victorieuses maintenaient sous leur
souveraineté avant le conflit et de leur garantir — quoique exercé
avec une grande souplesse — un certain contrôle international.

La compétence de la Cour
dans cette affaire selon les requêtes

Les requêtes présentées par les Gouvernements du Libéria et de
l'Ethiopie fondent la compétence de la Cour sur l’article 7 de
l'accord de Mandat du Sud-Ouest africain et l’article 37 du Statut
de la Cour internationale de Justice, compte tenu de l’article 80,
paragraphe 1, de la Charte des Nations Unies.

Le second paragraphe de l’article 7 de l'accord de Mandat du
17 décembre 1920, accepté par l’Union sud-africaine comme man-
dataire, dispose ce qui suit:

«Le Mandataire accepte que tout différend, quel qu’il soit, qui
viendrait à s’élever entre lui et un autre Membre de la Société des
Nations, relatif à l’interprétation ou à l'application des dispositions
du Mandat et qui ne soit pas susceptible d’être réglé par des négocia-
tions, soit soumis à la Cour permanente de Justice internationale
prévue par l’article 14 du Pacte de la Société des Nations. »

Le Statut de la Cour internationale de Justice, duquel les de-
mandeurs et le défendeur sont signataires, dispose en son article 37
que:

« Lorsqu'un traité ou une convention en vigueur prévoit le renvoi

à une juridiction que devait instituer la Société des Nations ou à la

Cour permanente de Justice internationale, la Cour internationale

ge Justice constituera cette juridiction entre les parties au présent
tatut. »

52
368 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

Le paragraphe 1 de l’article 80 de la Charte établit que:

«A l'exception de ce qui peut être convenu dans les accords
particuliers de tutelle … et jusqu'à ce que ces accords atert été
conclus, aucune disposition du présent chapitre ne sera interprétée
comme modifiant directement ou indirectement en aucune manière les
droits quelconques d’aucun État ou d’aucun peuple ou les dispositions
d'actes internationaux en vigueur auxquels des Membres de lV Orga-
misation peuvent être parties. » (Les italiques sont de nous.)

En partant de ces données, le raisonnement des demandeurs peut
être exprimé comme suit: l’accord de Mandat du Sud-Ouest africain,
en incluant l’article 7 qui contient la clause compromissoire, est
une convention en vigueur. Étant donné qu’un différend insoluble
par la voie directe s’est produit entre le Libéria et l’Ethiopie d’une
part, et la République sud-africaine en tant que mandataire du
Sud-Ouest africain de l’autre, il a fallu demander une solution à
la justice internationale. La Cour permanente de Justice inter-
nationale avant disparu, il ne reste qu’à appliquer l’article 37 du
Statut de la Cour internationale de Justice dans lequel la juridiction
de celle-ci est spécifiquement prévue pour ce genre de cas.

En examinant le contenu des requêtes, on voit que les questions
à définir sont les suivantes:

1. L'accord de Mandat est-il ou non une convention?

2. Si oui, est-elle une convention en vigueur?

3. Dans l’affirmative, l’article 37 du Statut de la Cour est-il
applicable ?

La réponse à ces questions découlera de l’analyse critique que
je ferai des exceptions préliminaires formulées par l’agent de la
République sud-africaine.

. Les exceptions préliminaires

En termes très sommaires, le contenu des exceptions peut se
résumer comme suit:

1. L'accord de Mandat n'est pas une convention en vigueur.

2. L'accord de Mandat, ou Déclaration du Conseil de la Société
des Nations en date du 17 décembre 1920, n’est même pas en soi
une convention, mais seulement un acte préparatoire ou une es-
quisse de ce qui aurait dû être le vrai accord de Mandat. (Conclusion
modifiée du défendeur présentée dans la dernière audience publique.)

3. La clause compromissoire contenue dans l’accord de Mandat
(art. 7) ne réunit pas les conditions de validité que la nature spéciale
de cette clause exige.

4. Le différend qui est l’objet de la controverse ne réunit pas
non plus les conditions déterminées par l’article 7 de l'accord de
Mandat.

53
369 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

5. En conséquence, l’article 37 du Statut de la Cour n’est pas
applicable. La compétence de la Cour n’est pas ouverte pour cette
affaire.

Première exception préliminaire

Le Gouvernement de la République sud-africaine conteste la
juridiction de la Cour pour connaître de cette affaire, en alléguant
que «le Mandat pour le Sud-Ouest africain allemand sur l'article 7
duquel les demandeurs fondent la compétence, est expiré en ce sens
qu'il n’est plus un traité ou convention en vigueur au sens de
l’article 37 du Statut de la Cour ».

Les fondements sur lesquels cette exception s’appuie peuvent
être énoncés comme suit :

a) L'accord de Mandat du Sud-Ouest africain était une conven-
tion entre la Société des Nations et l’Union sud-africaine en qualité
de mandataire. Mais la Société des Nations ayant été dissoute en
avril 1946, une des Parties contractantes disparut et, par consé-
quent, la convention comme telle devint caduque. Il n’est resté en
vigueur que le fait objectif ou réel de l'existence d’un territoire et
d’une population qui, depuis 1020, étaient tenus sous un statut
spécial de Mandat par l’État défendeur. Avec la disparition de la
Société des Nations, l’ancienne stipulation conventionnelle attri-
buant le contrôle du Mandat au Conseil de la Société éteinte (art. 6
de l'accord de Mandat) était devenue une clause d’exécution
impossible et il ne restait au mandataire que l’accomplissement
unilatéral des obligations constitutionnelles de caractère général
prévues à l’article 22, paragraphes 1, 2, 3 et 6, du Pacte de 1919
et reproduites dans les articles 1 à 5 de la « Déclaration » du Conseil
en date du 17 décembre 1920. En somme: le défendeur soutient
qu'il continue à exercer le Mandat dans le sens d'institution objec-
tive soumise aux normes fondamentales prévues à l’article 22 du
Pacte, mais qu’il est exempt du contrôle prévu comme obligation
contractuelle non essentielle ou simplement procédurale aux para-
graphes 7 et 9 de l’article 22 (art. 6 de l’accord de Mandat), étant
donné que l'organe de contrôle — le Conseil de la Société des
Nations — n'existait plus. Le Mandat, en tant que convention,
était caduc.

Mais je crois avoir démontré dans des paragraphes précédents
que la dissolution de la Société des Nations ne constitue pas, en soi,
à mon avis, un fait suffisant pour déterminer la caducité de l'accord
de Mandat, étant donné que les véritables parties intéressées à cet
accord, à savoir la population sous Mandat et le mandataire, de-
meurent inchangées. La Société des Nations, en tant que représen-
tant tutélaire de cette population, pourrait enfin être remplacée
dans cette fonction; et, en fait, elle l’a été par les Nations Unies
dans tous les cas où le mandataire s'était inscrit comme Etat
Membre de cette nouvelle Organisation en signant la Charte de
San Francisco. Dés lors, c’était aux organes compétents des Nations

54
370 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

Unies qu'il incombait d'assumer l'autorité de contrôle que le Pacte
attribuait au Conseil de la Société des Nations: il ne fallait que la
souscription préalable d’un nouvel accord de Mandat avec le
mandataire comme l’article 79 de la Charte le prévoit.

D'ailleurs la Société des Nations dans sa résolution du 18 avril
1946, ainsi que les Nations Unies dans la Charte, ont reconnu la
survivance des Mandats après la dissolution de la première desdites
entités. Après cette dissolution, les anciens Mandats ont maintenu
leur « existence persistante », c’est-à-dire, leur caractère de «con-
ventions internationales en vigueur ».

La Cour doit se prononcer à ce stade préliminaire de la procédure
au sujet du point capital suivant: la vigueur actuelle de lAccord
de Mandat du Sud-Ouest Africain. En effet, sa compétence ou
non-compétence pour connaître de la présente affaire dépend
du fait que ledit Accord est ou non en vigueur au sens des articles
36 et 37 du Statut. Pour tout ce que je viens d’exposer, une réponse
affirmative n’admet pas de doute à mon avis: l'Accord de Mandat
persiste, il est en pleine vigueur.

L’allégation a été faite par le défendeur que le titre de manda-
taire reçu par la République sud-africaine procédait de l’ancien
régime de Mandats de la Société des Nations et que, partant, ce
mandataire n'avait aucune obligation de se soumettre au nouveau
régime des Nations Unies, étant donné qu’il n'existe pas un lien
juridique de succession automatique entre les deux organismes
mondiaux. Si la République sud-africaine était restée en dehors de
l'Organisation des Nations Unies sans s’incorporer à elle, probable-
ment que l'argument aurait pu apparaître comme bien fondé. Mais
l’Union sud-africaine a été un des Etats fondateurs des Nations
Unies; elle a pris part à toutes les démarches concernant la disso-
lution de la Société des Nations et à la discussion de la Charte de
San Francisco: elle a souscrit à la Charte sans formuler aucune
réserve au moment de la signer (chose qui d’ailleurs aurait été
inusitée et inacceptable), par conséquent, elle a accepté dans sa
totalité cet instrument avec ses principes et ses obligations, parmi
lesquels se trouvait l'inclusion des anciens Mandats dans le nouveau
régime de tutelle (art. 80, par. 2, de la Charte joint aux art. 77,
par. 1, alinéa a), 79 et 8x). L'ensemble de ces articles oblige l'État
mandataire de négocier et de conclure aussitôt que possible un
accord de tutelle en substituant l’ancien accord de Mandat. En
résumé: l'inscription de la République sud-africaine comme Membre
des Nations Unies a été le maillon juridique qui établit à son égard
la continuité entre les deux organisations mondiales et entre les
deux systèmes protecteurs des anciennes colonies allemandes.

On a également argumenté que le système de contrôle de la
Charte est différent et plus exigeant que celui du Pacte de la Société
des Nations; que les organes chargés du contrôle conformément à
la Charte ont une composition et un fonctionnement différents de
ceux de la société dissoute et que l'État mandataire ne peut pas
être obligé de souscrire un acte conventionnel qui aggrave et

* 55
371 AFF. S.-O. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

alourdit ses obligations à l'égard de l’organisme contrôleur. Cet
argument est discutable en principe ou sur le terrain spéculatif,
car le contrôle constituant — cela a déjà été dit — une partie
essentielle du régime des Mandats, il y a de bonnes raisons pour
croire que ledit contrôle remplira mieux son rôle et ses objectifs au
fur et à mesure qu'il sera plus parfait et sévère, en dépit des réticen-
ces du mandataire. Mais en mettant de côté cet aspect, le fait
certain est — selon ce qui a été dit dans le paragraphe précédent —
que la République sud-africaine, en tant que Membre des Nations
Unies, avait accepté comme norme nouvelle le régime de contrôle
de la Charte. Le seul moyen d'obtenir un adoucissement de ce
régime ou le maintien des moyens de contrôle établis par les anciens
Mandats serait de négocier un nouvel accord de tutelle avec l’organe
compétent des Nations Unies, comme l'article 79 de la Charte le
prévoit. Si ceci avait été la première démarche de l’Union sud-
africaine en 1045, le problème serait dès longtemps résolu en termes
équitables. Malheureusement, le dossier démontre que la République
sud-africaine a refusé invariablement cette solution.

Entre temps, l'État défendeur a choisi une position plus libérale:
celle d’exercer un Mandat sans contrôle en s’appuyant sur l’affr-
mation que le contrôle est simplement une « condition procédurale »
et non pas essentielle du régime des Mandats. À mon avis, cette
affirmation est inexacte et même arbitraire parce qu’elle est contre-
dite par le caractère substantiel ou constitutionnel que le Pacte
attribue au droit de surveillance du Conseil (art. 22, par. 7, 8 et 9).
Je dois insister sur ce que j'ai déjà dit d’autre part: un Mandat sans
contrôle n’est plus un Mandat parce que cette mutilation signifierait
l'exercice unilatéral de la fonction par le mandataire, ce qui au
fond ressemble beaucoup à une annexion déguisée. On ne peut pas
attribuer aux auteurs du Pacte et encore moins à ceux de la Charte
une telle intention. A part la nécessité de surveiller tout le processus
de l'exercice du Mandat, il est indispensable qu'il y ait quelqu'un
qui, le cas échéant, puisse impartialement juger si le degré de
développement acquis par la population sous Mandat est tel
qu'une déclaration d'indépendance doive intervenir; quelqu'un qui
possède l'autorité suffisante pour demander au mandataire l'arrêt
de ses fonctions. On peut ajouter que dès le premier moment le
mandataire a accepté cette condition de contrôle laquelle figurait
déjà à l’époque de la fondation de la Société des Nations dans le
projet de Mandat préparé par M. Balfour et envoyé au Conseil de
ladite Société par le Gouvernement de la Grande-Bretagne, repré-
sentant de l’Union sud-africaine.

b} Une autre raison sur laquelle le défendeur appuie sa première
exception préliminairé est que l'accord de Mandat n'a pas pris
la forme d’un traité tel que l’a prévu l’article 18 du Pacte de la
Société des Nations. En effet, l’accord est simplement contenu dans
la Déclaration du Conseil en date du 17 décembre 1920. Mais j'ai
exposé plus haut que les accords de Mandat constituent une con-

56
372 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

vention sui generis, un circuit de volontés qui se déroule en actes
successifs où les conditions proposées d’abord par les Puissances,
avec l’assentiment du mandataire, sont enfin statuées par le Conseil
de la Société des Nations. Il n’y a dans l’article 22 du Pacte aucune
indication quant à la forme instrumentaire des accords de Mandat,
bien qu’une pratique coutumière ait existé — étant donné la
nature toute spéciale du système des Mandats — dans le sens
d'inclure ces accords dans des « Déclarations » du genre de celle
du 17 décembre 1920 à l'égard du Mandat du Sud-Ouest africain.
J'ai déjà dit qu’à mon avis l'instrument officiel, où la « Déclaration»
du Conseil est contenue, renferme, en lui-même, un acte d’enregis-
trement du Mandat, sans qu'aucune autre forme d'enregistrement
soit nécessaire. Le défendeur ne nie pas que cette Déclaration a tou-
jours été considérée par la Partie défenderesse comme la vraie
convention du Mandat. Les écritures de la première partie de cette
procédure confirment ce consensus. D’ailleurs, la forme de publicité
et d'enregistrement de ces « Déclarations » ou « accords » prescrite
dans le paragraphe final de l’accord de Mandat du Sud-Ouest afri-
cain (annexe B), et d’autres similaires, est une forme quelque peu
différente mais trés semblable a celle que prévoit pour les traités
Particle 18 du Pacte. Je suis persuadé que la différence avec les
formes solennelles prévues à l’article 18 du Pacte n’affecte pas la
validité des accords ou conventions de Mandat pour les raisons
suivantes:

1. Parce que ledit article 18 se réfère aux «traités ou engage-
ments internationaux » et que les accords de Mandat, bien que com-
pris dans ce genre de traités ou engagements internationaux, ont
une note caractéristique spéciale, en ce sens qu'ils ne sont pas des
pactes entre Etats mais entre un Etat et une institution inter-~
nationale.

2. Parce que les accords de Mandat constituent des actes internes
d’administration de la Société des Nations.

3. Parce que la forme de publication et d’enregistrement des
accords de Mandat est tout à fait semblable à celle que l’article 18
du Pacte a prévue pour les traités.

4. Parce que le sens exact de la disposition de l’article 18 du
Pacte ne va pas, à mon avis, jusqu’à annuler ##so jure les traités
non enregistrés, mais simplement à établir en faveur d’une des
parties le droit d’opposer si elle le veut l'exception de la non-ad-
mission de l’obligation d’exécuter le traité. Toute autre interpré-
tation équivaudrait à détruire le principe de la bonne for qui régit,
comme norme fondamentale, la théorie juridique des actes conven-
tionnels et qui a reçu dans le droit international une consécration
explicite à l’article 2, paragraphe 2, de la Charte des Nations
Unies. Dans le présent cas, l’Union sud-africaine a reconnu et a
exercé pendant plusieurs années le Mandat du 17 décembre 1920
-comme un accord ou convention valide, et le principe de la bonne foi
ne lui permettrait pas de modifier cette norme de conduite.

57
373 AFF, S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

c) L'agent de Ja République sud-africaine, au cours de la dernière
audience de la procédure orale, a modifié la première de ses conclu-
sions présentées a la fin des plaidoiries dans un sens qui renverse
entièrement sa position traditionnelle. En effet, l'État défendeur
a toujours reconnu l'existence de l’accord de Mandat consistant
à la « Déclaration » du 17 décembre 1920. [1 a en outre reconnu
la vigueur intégrale de cet accord jusqu’à la date de la dissolution
de la Société des Nations, c'est-à-dire pendant plus de vingt-cinq
ans (1920-1946), en acceptant qu'après cette date le Mandat, bien
qu'à son avis caduc en tant que convention, survive comme une
réalité dérivée de l'institution établie par l’article 22 du Pacte.
Mais au dernier moment, le défendeur affirme qu'il n’y a jamais
eu un véritable accord de Mandat parce que la « Déclaration »
du 17 décembre 1920 n’a été qu’un document unilatéral émis par
le Conseil de la Société des Nations, lequel, tout au plus, représente
une esquisse préparatoire de ce qui devrait être le futur accord de
Mandat.

Je trouve mal fondée cette conclusion avec la plus grande certi-
tude morale et juridique. En premier lieu, l’État défendeur a con-
sidéré invariablement comme une vérité de bonne foi que l'accord
de Mandat s’identifiait avec la Déclaration. Deuxièmement,
j'ai démontré dans les pages précédentes que l'élément convention-
nel de l'acceptation du mandataire est présent dans tous les para-
graphes du préambule de ladite Déclaration où mention est faite
de l'agrément donné par le Gouvernement de l’Union sud-afri-
caine pour exercer le Mandat. Troisièmement, la Déclaration a
été communiquée et connue dudit Gouvernement, sans que celui-ci
n'ait jamais opposé devant le Conseil la moindre allégation ou
réserve à l'égard de la portée de l’accord. Quatrièmement, l’Union
sud-africaine, devenue République sud-africaine, a exercé pendant
quarante-deux ans le Mandat sur le Sud-Ouest africain sur la base
du document de décembre 1920. Cinquièmement, durant les pre-
miers stades de cette procédure, la République sud-africaine a
présenté la Déclaration comme étant le document constitutif
de l'accord (annexe B des exceptions préliminaires).

En conséquence, cette conclusion du défendeur doit, à mon avis,
être rejetée.

d) Comme autre fondement de sa première exception contre la
compétence de la Cour, le défendeur allègue que la clause compro-
missoire insérée dans l’article 7 de l'accord de Mandat de décembre
1920 est une espèce d’incrustation bâtarde, une véritable anomalie
introduite dans ce document par le Conseil de la Société des Na-
tions. En le faisant, ce Conseil — dit-on — a dépassé l'exercice
de ses fonctions, car l’article 22 du Pacte n’inclut pas parmi les
conditions du Mandat la clause compromissoire. De plus, quant
à sa forme externe, la clause compromissoire de l’article 7 du Mandat
ne constitue pas un véritable traité dans le sens de l’article 18 du
Pacte de la Société des Nations.

58
374 AFF, S.-0. AFRICAIN (OPIN, INDIV. M. BUSTAMANTE)

J'ai déjà abordé cette matière dans une autre section de la pré-
sente opinion.

S'il est évident que l’appel à la juridiction de la Cour permanente
n'était pas prévu à l’article 22 du Pacte comme une des conditions
originaires des accords de Mandat, il est aussi vrai que selon le
paragraphe 8 de l’article 22 du Pacte le Conseil de la Société des
Nations était investi d'autorité pour «statuer » sur les conditions
d'administration et de contrôle de chaque Mandat. J'ai fait état
auparavant des nombreuses raisons pour lesquelles le Conseil a
dû, comme un acte de bonne administration du Mandat, inclure la
clause compromissoire dans les accords conclus avec plusieurs
États mandataires à l'égard de divers territoires. De leur côté,
ces mandataires — parmi lesquels la République sud-africaine —,
loin de refuser l’insertion de cette clause l’ont acceptée expressé-
ment ou tacitement. Jamais l’article 7 n’a été le sujet d’une dé-
nonciation de la part de l'Afrique du Sud. Mais, au contraire, cet
État a expressément pactisé avec la Grande-Bretagne au sujet
de la clause compromissoire au moment d’accepter le Mandat,
d’après le projet Balfour dont le texte a été la base de la Déclara-
tion du Conseil du 17 décembre 1920

La clause compromissoire est, en outre — je l’ai déjà dit —, le
moyen juridique de trouver une solution définitive aux différends
qui peuvent se produire entre la Société des Nations ou ses États
Membres et le mandataire dans le domaine administratif ou poli-
tique à l’occasion de l'exercice des pouvoirs de contrôle dont men-
tion est faite dans le paragraphe g de l’article 22 du Pacte et
dans l’article 6 de l’accord de Mandat. Dans la vie internationale
— il faut en prendre note — la procédure institutionnelle ou admi-
nistrative ne disposent pas de recours suffisants pour toujours
aboutir au règlement des conflits. Il faut dans certains cas en appeler
à l’autorité d’un tiers pouvoir impartial qui donne, au nom du
droit, un prononcé décisif. La Société des Nations, comme telle,
n’a pas la possibilité d'utiliser la voie de la controverse litigieuse
vis-à-vis d’un Etat, le concept de la souveraineté ne concordant
pas avec cette attitude. Ce sont donc les Etats Membres possédant
le même intérêt juridique que la Société qui sont appelés à cette
fonction par l’article 7 du Mandat.

Si la clause compromissoire n’était pas appelée à fonctionner à
la demande d’un des «autres États Membres », tout le système du
Mandat international pourrait échouer, étant donné qu'il n’y
aurait aucun moyen juridique décisif capable de trancher les
« impasses » entre le mandataire et la Société des Nations, au sujet
du contrôle administratif. L'exemple nous en a été donné précisé-
ment dans cette affaire où, depuis nombre d’années, le fonction-
nement normal du Mandat du Sud-Ouest africain est troublé et
son contrôle paralysé, vu l'impuissance ou l’inefficacité d’une solu-
tion administrative ou politique pour mettre fin au différend
existant.

59
375 AFF. S.-O. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

En ce qui concerne la forme instrumentaire, j'ai déjà expliqué
qu'en vertu du caractère spécial des accords de Mandat, la forme
solennelle d’un traité international n’était pas viable parce que
cela n’avait pas trait à une convention entre deux États, mais entre
la Société des Nations et l'État mandataire, aux fins d’administra-
tion interne de ladite entité. En revanche, |’ ‘article final de l’accord
du 17 décembre 1920 a réglé la publicité et J’enregistrement de
la convention, y compris la clause compromissoire, en prescrivant le
dépôt de la « Déclaration de Mandat », document officiel du Conseil,
dans les archives de la Société et Venvoi des copies certifiées au
Secrétaire général et aux Etats signataires du traité de Versailles.
C’est a peu prés la méme forme d’enregistrement qui est prescrite
à l’article 18 du Pacte pour les traités internationaux. Toutes les
précautions concernant la diffusion et la garantie de l'authenticité
des accords étaient prises.

La clause compromissoire contenue dans l’article 7 de l’instru-
ment de Mandat n'était pas soumise aux règles de la clause fa-
cultative prévues à l'article 36 du Statut de la Cour permanente
de Justice internationale parce que ce Statut n’est entré en vigueur
que plus tard. En effet, le Statut, dont le protocole de signature
porte la date du 16 décembre 1920, n’a été signé que graduelle-
ment pendant les mois suivants par les Etats Membres de la
Société des Nations. La résolution de l’Assemblée du 13 décembre
1920, citée dans le protocole de signature, prévoyait que le Statut
entrerait en vigueur «dès que ce protocole aurait été ratifié par
la majorité des Membres de la Société». L'Union sud-africaine
ne l’a ratifié que le 4 août 19211. Les ratifications prévues dans
la résolution du 13 décembre 1920 n'ayant pas atteint immédia-
tement la majorité requise, ce n’est que le 1&7 septembre 1921 que
le Statut est entré en vigueur?, c’est-à-dire plus de huit mois après
la date du Mandat du Sud-Ouest africain contenant l’article 7
de la clause compromissoire. Ce n’est qu'après le 1&7 septembre
1921 que l’on a procédé à la préparation de la première élection
de juges. Ainsi, au moment de l'approbation du Mandat du Sud-
Ouest africain l’article 36 du Statut n avait pas encore force de
loi; et, par la suite, aucun défaut formel n'a pu être imputé à la
clause compromissoire de l'instrument de Mandat.

Mais il y a d’autres aspects très importants à ce sujet:

1. L'Union sud-africaine a ratifié, le 4 août 1927, le protocole
du 16 décembre 1920 qui ouvra à la signature des États Membres
de la Société des Nations le Statut de la Cour permanente de
de Justice internationale 4.

 

1 Journal officiel de la Société des Nations, Supplément spécial n° 193, 21™¢
liste, Genève, 1944.

2 Manley O: Hudson, «La Cour permanente de Justice internationale », Paris,
Pédone, éditeur, 1936, pp. 134 à 138.

3 Op. cit., pp. 116-120.

* Cour permanente de Justice internationale, 5™e rapport annuel (1928-1929),
p. 371. Collection de textes régissant la compétence de la Cour permanente, Série D,
n° 6, p. 18,

60
376 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

2. En date du 19 septembre 1929, l'Union sud-africaine a souscrit
pour dix ans (susceptibles de prorogation) la disposition facultative
de l’article 36, paragraphe 2, du Statut de la Cour permanente,
et l’a ratifiée le 7 avril 1930 !. Cette adhésion à la clause facultative
a été renouvelée le 7 avril 1940 «jusqu'à notification de l’abro-
gation »?.

3. Au sens de l’article 93, paragraphe 1, de la Charte des Nations
Unies, les Etats qui prennent part a la présente controverse, par
le fait même qu'ils sont États Membres de l'Organisation, sont
également Parties au Statut de la Cour internationale de Justice.
L’acceptation en 1945 de ce Statut entraîne par conséquent l’ac-
ceptation de son article 37, qui établit le transfert à la Cour in-
ternationale de Justice de la juridiction de la Cour permanente
dans les cas prévus par ledit article. On peut donc conclure que
la République sud-africaine a, depuis son acceptation du Statut de
la nouvelle Cour, accepté par acte volontaire le remplacement
de la Cour permanente par la Cour internationale de Justice dans
le cas concret prévu par l’article 7 du Mandat pour le Sud-Ouest
africain, qui était pour ladite République « une convention en vi-
gueur » au sens de l’article 37 du Statut. Jamais, ni à la date de
l'adhésion au Statut ni après cette date, la République sud-airi-
caine n’a formulé aucune réserve ni énoncé aucune exception ten-
dant à exclure le cas de l’article 7 du Mandat de son acceptation
de l’article 37 du Statut de la Cour internationale. Il est donc légi-
time de conclure que l'acceptation de l’article 37 a été simple,
totale et sans restriction. Le cas de l’article 7 du Mandat est auto-
matiquement inclus dans la disposition statutaire de l’article 37.
D'ailleurs, l’article 35 du Statut de la Cour internationale dispose
que «la Cour est ouverte aux Etats parties au présent Statut »;
le Libéria, Ethiopie et la République sud-africaine ont, en tant
que telles, bénéficié de cette disposition.

4. Le 12 septembre 1955 l’Union sud-africaine a adhéré à la
juridiction de la Cour internationale de Justice, en acceptant la
clause facultative insérée au paragraphe 2, article 36 du Statut’.
Il me semble hors de doute qu’a la base de cette attitude la dispo-
sition chronologiquement antérieure de l’article 7 du Mandat du
Sud-Ouest africain a été confirmée comme étant du domaine de
la juridiction de la Cour internationale de Justice.

Il v a eu alors deux actes de volonté par lesquels la République
sud-africaine a accepté le transfert de juridiction de la Cour per-

1 Premier addendum à la quatrième édition de la collection des textes régissant
la compétence de la Cour permanente. Leyde, 1932, p. 7. 8™¢ Rapport annuel de
la Cour permanente, 1932.

? 16me Rapport de la Cour permanente de Justice internationale, p. 326. -—
Annuaire de la Cour internationale de Justice, 1946- 1947, P. 217.

8 Cour internationale de Justice, Annuaire 1955-1956, p. 178; id. 1959-1960,
Pp. 252; 7d. 1960-1961, p. 216.

61
377 AFF. S.-O. AFRICAIN (OPIN, INDIV. M. BUSTAMANTE)

manente à la Cour internationale: en premier lieu, la souscription
à l’article 37 du Statut; et en second lieu, l’adhésion à la clause
facultative de 1955. Ces actes réalisés alors que l’accord de Mandat
du 17 décembre 1920 était en vigueur renforcent, confirment et
rendent inamovible l’article 7 dudit accord qui contient la clause
compromissoire.

e) Il y a un autre vice de validité que le défendeur attribue à
la clause compromissoire de l’article 7 de l'accord de Mandat, a
savoir que dans ladite clause sont mentionnés comme parties
capables d’invoquer la juridiction de la Cour «d’autres États
Membres de la Société des Nations », nonobstant que les parties
à l'accord sont seulement la Société des Nations et le manda-
taire. De l'avis du défendeur, ces «autres Etats Membres » sont
des tierces personnes juridiques indûment appelées à prendre
partie dans les questions judiciaires dérivées des Mandats. En
outre, actuellement, il n’y a plus d’Etats Membres de la Société
des Nations, laquelle fut dissoute il y a seize ans; donc la clause
compromissoire est d'exécution impossible. Elle n’est plus en
vigueur.

En réalité, cette observation vise la matière de la deuxième
exception préliminaire, et c'est pour cela que je m'en occuperai
lorsque j’examinerai ladite exception. Je puis dire d'avance qu’à
mon avis l'observation n’est pas fondée.

*
* *

Il s'ensuit de tout ce qui a été dit que l’accord de Mandat du
Sud-Ouest africain est une convention en vigueur et qu’en vertu
de la stipulation contenue dans l’article 7 dudit accord, l'article 37
du Statut de la Cour internationale de Justice est applicable à
la présente controverse. A mon avis, la premiére exception préli-
minaire est mal fondée.

Deuxième exception préliminaire

L’énoncé de la deuxième exception préliminaire formulée par
le défendeur est, à peu près, le suivant : conformément à l’article 7
de l'accord de Mandat, le différend duquel devrait connaître la
Cour permanente de Justice internationale viendrait s'élever entre
le mandataire et « un autre État Membre de la Société des Nations ».
Mais dans le différend actuel ne figure aucun «État Membre »
de ladite entité, laquelle n'existe plus depuis avril 1946. Ceux
qui figurent en demandeurs, le Libéria et l'Éthiopie, sont des
ex-Membres de la Société dissoute et ne conservent pas, par consé-
quent, la qualité active de Membres que l’article 7 exige. Les
demandeurs n’ont donc pas de «locus séandi » pour ester devant
la Cour. En outre, on ne comprend pas pourquoi le Conseil de
la Société des Nations a pu faire intervenir comme parties à l’ac-

62
378 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

cord de Mandat les «autres États Membres de la Société » qui
sont des tierces personnes sans aucun intérêt juridique direct dans
l'exécution du Mandat. (Exceptions préliminaires, texte francais,

- 159.)

P Pour apprécier si cette exception est ou non bien fondée, il
faut, une fois de plus, prendre note de la nature de l'institution
du Mandat international créé par l’article 22 du Pacte de 1910.
Je dois me référer surtout aux chapitres « Les éléments du Mandat
international » et « Notes caractéristiques du Mandat internatio-
nal », paragraphe 7, de la présente opinion.

En synthèse, l'interprétation doctrinaire du système des Mandats
introduit par le Pacte peut s’énoncer ainsi: une « mission sacrée »
au bénéfice des peuples sous-développés des anciennes colonies a été
confiée aux Membres de la Société des Nations qui représentent
la communauté internationale. Chacun de ces États Membres est
lié, de « mancomum et in solidum » avec la Société, à Vobliga-
tion et à la responsabilité de réaliser les buts d’aide, de pro-
grès et de protection desdits peuples que l’article 22 du Pacte
envisage. En conséquence, chaque Etat Membre a un intérêt
juridique individuel pour que les Mandats confiés par la Société
aux divers mandataires soient dûment exécutés et accomplis.
Dans les accords de Mandat, les États Membres ne sont donc pas
des éléments étrangers ou des «tiers » indifférents à la relation
contractuelle, mais des parties conjointes avec la Société des
Nations pour l'obtention de ses fins.

C’est ainsi qu’on explique la participation des États Membres,
au côté de la Société, dans la clause compromissoire des accords
de Mandat. Chacun de ces États acquiert un droit d'intervention
judiciaire pour défendre les intérêts de la population sous Mandat;
et ce droit — qui est à la fois une responsabilité — s’étend à tout le
temps que dure le Mandat. À partir de l'entrée en vigueur de l’ac-
cord conclu avec le mandataire, ce droit d'intervention des autres
Etats Membres s'incorpore au patrimoine juridique de chacun
d'eux, non pas en fonction de la durée de la Société des Nations,
mais en fonction de la durée du Mandat lui-même. La possession
de ce droit par les Etats qui l’ont acquis dépasse alors la vie de
la Société des Nations, même si elle est dissoute avant l'expiration
du Mandat.

Le Conseil de la Société des Nations n’a donc pas commis d’exces
de pouvoir quand — à l’article 7 du Mandat — il a reconnu aux
Etats Membres de la Société des Nations le droit de prendre part
aux affaires concernant l'exercice du Mandat. Tout l’ensemble de
l'article 22 du Pacte, examiné à la lumière des antécédents histo-
riques déjà rappelés, et principalement ses paragraphes 1 et 2,
permet de découvrir le but poursuivi par ses auteurs de faire parti-
ciper tous les États Membres de la communauté internationale
incorporés à la Société à la « mission sacrée de civilisation » conçue

63
379 AFF. S.-O, AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

et établie pour le bien-être et le développement des peuples non
capables de se diriger eux-mêmes. Si les paragraphes 7 et 8 de l’ar-
ticle 22 confèrent au Conseil, représentant la Société des Nations,
des attributions spécifiques au sujet de la surveillance du Mandat,
cela ne prive pas les États Membres de leur intérêt juridique pour
l’accomplissement des conditions au moyen desquelles le Mandat
se développe. Les Etats Membres sont, dans ce sens, des colla-
borateurs inséparables de l’action de la Société.

Tout cela conduit à conclure que l’allusion aux «autres Etats
Membres » faite par l’article 7 du Mandat du Sud-Ouest africain
doit être interprétée comme se référant aux États qui ont appartenu
en qualité de Membres à la Société des Nations jusqu’à sa dissolu-
tion. Ladite qualité les a pourvus d’un pouvoir inhérent à leur
condition d’Etats pour jouer le rôle de parties conformément à
l’article 7 du Mandat pendant tout le temps que le Mandat sera
exercé par le mandataire. C’est seulement de cette façon que l’on
peut servir les buts de l'institution.

Si l’on n’admettait pas cette interprétation et étant donné
que la Société des Nations comme telle fut dissoute, on arriverait
à la conclusion — juridiquement inacceptable — que les popula-
tions sous mandat n'auraient pas eu la possibilité de recourir au
pouvoir judiciaire international à cause d’abus ou déviations
possibles du mandataire. Et il faut bien se rappeler que le droit
de défense devant la justice est expressément mentionné dans la
déclaration des Droits de l’homme.

Étant donné que le Libéria et l’Ethiopie ont été Membres de la
Société des Nations jusqu’à sa dissolution, ces deux Etats ont —
à mon avis — le droit d’invoquer la juridiction de la Cour confor-
mément à l’article 7 du Mandat pour le Sud-Ouest africain et à
l’article 37 du Statut de la Cour internationale de Justice.

Troisième exception

De l'avis du défendeur, «le désaccord entre les demandeurs et
la République sud-africaine n’est pas un «différend » ainsi qu'il
est prévu par l’article 7 du Mandat ». A la lumière de cet article,
les différends susceptibles d’être soumis à la Cour devront remplir
certaines conditions ou qualités qui n'apparaissent pas dans la
présente affaire. La requête des demandeurs serait donc irrecevable.

En poussant son raisonnement, le défendeur fait remarquer que
selon les mémoires des demandeurs, l’objet de la controverse con-
siste à définir s’il v a eu violation des obligations imposées au man-
dataire par les articles 2 à 6 du Mandat en faveur du peuple soumis
au Mandat. Mais de l’avis du défendeur, cette démarche des de-
mandeurs ne s'accorde pas avec le principe selon lequel le règle-
ment judiciaire n’est ouvert que si un droit ou un intérêt juridique
direct de la Partie demanderesse est en cause. La défense des po-

64
380 AFF. S.-O, AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

pulations sous tutelle n’est pas de la compétence individuelle des
États Membres, car elle est une mission du Conseil de la Société
des Nations comme organe de contrôle du Mandat. Donc le tri-
bunal n’a pas à connaître d’une requête du genre de celle du
Libéria et de l’Éthiopie où les droits et les intérêts directs de
ces deux États ne sont pas mis en cause. Les États Membres de la
Société des Nations pouvaient avoir sans doute certains intérêts
particuliers au sujet des territoires sous Mandat, par exemple dans
le cas du principe économique de la « porte ouverte » ou de la dé-
fense de leurs ressortissants en face d’actes abusifs dans l'exercice
du Mandat; mais aucun intérêt juridique direct n’est attribuable
aux demandeurs en ce qui concerne la défense des droits ou des
intérêts de tiers, autrement dit, des populations placées sous
Mandat. Dans ce domaine, les demandeurs n'ont pas de locus standi
pour recourir à la Cour.

Cette thèse du défendeur a été déjà réfutée par l'argument
-ondé sur la nature et les buts de l'institution des Mandats. Depuis
ie traité de Versailles, le Mandat a apporté au droit international
un principe nouveau qui traduit une exigence de la conscience
internationale: celui de la tutelle juridique pour le bien-être et le
développement des populations ex-coloniales. Les droits humains,
civiques, culturels et économiques de ces populations, ainsi que la
prohibition des abus qui pourraient étre commis a leur propre
détriment, on été expressément proclamés par l’article 22 du Pacte
de la Société des Nations, celui-ci concordant dans son esprit avec
le préambule de cet instrument. A partir de ce moment-la, la
«mission sacrée » conférée 4 la Société et, par conséquent, a tous
et a chacun de ses Membres, n’est plus une mission « morale » ou
« humanitaire », mais clairement une mission d’une portée juridique
indéniable, proclamée par la loi internationale. Depuis lors, les
Etats Membres possédent, en tant que parties intégrantes de la
Société, un intérét juridique direct dans la protection des peuples
sous-développés. C’est sans doute sur la base de ces principes que
Vaccord de Mandat a, en son article 7, conféré aux Etats Membres,
en leur qualité individuelle, le droit d’invoquer la clause compro-
missoire pour exiger du mandataire la juste application du Mandat.
Le Conseil de la Société des Nations avait autorité pour faire état
de ce droit parce que celui-ci découle naturellement de la « mission
sacrée » instituée par le Pacte et parce que le paragraphe 8, ar-
ticle 22 de cet instrument donne au Conseil la faculté de «statuer »
sur Jes conditions du Mandat. Ladite disposition est d’ailleurs
parfaitement explicable étant donné que les articles 34 et 35 du
Statut de la Cour permanente ne donnaient pas a la Société des
Nations la possibilité d’exercer elle-même, en tant qu'entité,
un recours a la Cour, lequel était réservé aux Etats Membres et
aux Etats en général. Tous ces raisonnements sont confirmés par
le préambule et ‘ar les articles 1 (par. 2 et 3) et 2 (par. 5) de la
Charte des Naticns Unies.

65
381 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

Sous un autre aspect, le texte littéral de l’article 7 du Mandat
constitue, à mon avis, le meilleur guide pour arriver à une interpré-
tation correcte. Selon ce texte, le mandataire accepte qu’un autre
Membre (quelconque) de la Société des Nations puisse soumettre
à la Cour permanente tout différend, quel qu'il soit, visant l’inter-
prétation ou l’application des dispositions du Mandat. Ce texte ne
contient aucune limitation se rapportant à la qualité de l'intérêt
juridique en jeu, qu'il soit particulier ou général, qu’il vise directe-
ment l'État demandeur ou qu'il concerne d’autres personnes juridi-
quement proches de celui-ci. Dans le cas d’espèce, j’ai déjà expliqué
qu’à mon avis, on ne peut pas qualifier — comme le défendeur l’a
fait — les populations sous Mandat de «tierces personnes » étran-
gères à la convention du Mandat, car ces populations sont une des
parties de la convention, la partie bénéficiaire dont les intérêts sont,
dans un certain point, solidaires de ceux des Etats Membres, en
vertu des principes et des buts de l'institution du Mandat. Cela
étant, personne ne pourrait s'appuyer sur le texte de l’article 7 pour
soutenir qu'il a voulu prévoir, d’une façon exclusive, les recours
judiciaires des États qui font appel à la compétence de la Cour
pour défendre leurs intérêts particuliers directs (par exemple: le
droit de la porte ouverte ou les plaintes des ressortissants), sans que
ledit article puisse comprendre les possibles requêtes d’un Etat
quelconque pour défendre les intérêts généraux des populations sous
Mandat. Il faut considérer que le texte de l’article 7 du Mandat est
large, clair et précis: il ne donne lieu à aucune ambiguïté, il ne men-
tionne aucune exception. On ne saurait donc exclure de son contenu
les actions judiciaires qui visent, précisément, les problèmes princi-
paux du Mandat, c’est-à-dire les questions d'interprétation sur la
portée des facultés du mandataire et sur l’application pratique de
ces facultés aux populations mises sous tutelle. Compte tenu de
l'importance de ces problèmes, l'interprétation restrictive qui vise
uniquement les intérêts matériels et individuels d’un des Etats
Mernbres prend, certes, une place toute secondaire et même insigni-
flante.

Quant à l’existence réelle d’un différend dans le cas d'espèce entre
les États demandeurs et le mandataire, la preuve a été bien établie
— à mon avis — dans le dossier, et très spécialement dans les docu-
ments officiels de la Société des Nations et des Nations Unies figurant
parmi les annexes. On peut y constater que pendant plusieurs années
les deux États demandeurs, en leur qualité de membres intégrants
de certains organes et commissions des Nations Unies, ont soutenu
des points de vue fondamentalement opposés à ceux du mandataire
à propos de l'interprétation de diverses dispositions du Mandat et
aussi de son application par le mandataire dans des cas concrets et
successifs. Le différend n'aurait pu être plus nettement établi.

Étant donné que les membres des délégations accréditées auprès
de l'Organisation des Nations Unies ont la représentation officielle

66
382 AFF, S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

de leur gouvernement respectif, aucun doute ne subsiste sur le fait
que ces divergences de droit et de fait se sont produites entre les:
Gouvernements du Libéria et de l’Ethiopie d’une part, et le Gouver-
nement de la République sud-africaine de l’autre. Donc, le différend
soumis à la Cour réunit les qualités de fond et de forme signalées par
l’article 7 de l’accord de Mandat.

Il reste encore à répondre à une autre objection: « On ne saurait
pas dire que le différend — en admettant provisoirement son exis-
tence — se soit produit entre le mandataire et deux «autres Mem-
bres de la Société des Nations » parce que, après la dissolution de cel-
le-ci, les demandeurs ont perdu leur qualité de membres actuels et
ne sont plus que deux ex-membres de ladite entité. Ils sont, par
conséquent, en dehors du cadre prévu par l’article 7. »

Il a déjà été répondu à cette objection au moment d'examiner la
deuxième exception préliminaire. En suivant la technique de toutes
les conventions, dans les accords de Mandat les prévisions sont prises
de façon à garantir le fonctionnement du système pendant tout le
temps de sa durée. Le droit reconnu par l’article 7 aux autres États
Membres d’exercer leur action judiciaire est 2nhérent au Mandat lui-
même et inséparable de l'exercice de celui-ci, tant qu’il dure. Ledit
droit est incorporé — je dois le répéter — au patrimoine juridique des
États Membres et il s’y maintient latent et vivant sans limitation de
durée jusqu’a l’expiration du Mandat, 4 moins qu’une modification
conventionelle de l’accord n’intervienne. |

Lorsque le texte de l’article 7 fait référence aux États qui jouis-
sent de la clause compromissoire, la mention de la qualité d’Etats
Membres de la Société des Nations doit être interprétée comme un
moyen d'identification individuelle desdits Etats et non pas comme une
condition permanente requise par le rôle de demandeur dans l’action
judiciaire. En d’autres termes, l’article 7 a, à mon avis, voulu dire
que: « Les États appartenant à la Société des Nations et identifiés
aux buts de celle-ci auront individuellement le droit d’exiger devant
la Cour permanente l'exécution fidèle du Mandat pendant toute sa
durée. » Mais l'intention de l’article n’a pas été de dire que: « Les
États Membres de la Société, tant que celle-ci existera, auront
individuellement le droit... », etc. Cette dernière interprétation
laisserait sans effet la garantie judiciaire du Mandat en cas de dis-
parition de la Société des Nations; et telle n’a pu être l'intention
des auteurs de l’accord, parce que cela serait préjudiciable aux in-
terêts des populations sous tutelle.

L'interprétation en faveur de laquelle je me prononce a soulevé
le point de savoir si un État, qui a perdu le caractère de Membre
de la Société des Nations soit en donnant sa démission, soit par
mesure disciplinaire, aura le droit d’invoquer l’article 7 du Mandat
après la dissolution de la Société afin d’intenter une action judiciaire.
Une réponse négative n’est pas douteuse à mon avis; car la sépara-

67
383 AFF. S.-0. AFRICAIN (OPIN, INDIV. M. BUSTAMANTE)

tion volontaire ou disciplinaire du sein d’une entité ou institution
implique le renoncement ou la perte de tous les droits que l’État -
Membre séparé avait acquis individuellement eu égard à son
caractère de Membre.

Ce raisonnement a donné lieu à un argument pour annihiler la
possibilité d’application de l’article 7. Tous les États Membres des
Nations Unies se sont mis volontairement d’accord — dit-on —
pour dissoudre cette entité (résolution du 18 avril 1946). Après cette
dissolution volontaire, aucun des anciens Membres n’a conservé le
droit d’invoquer l’article 7, car tous ont renoncé aux droits et préro-
gatives qui étaient la conséquence de leur qualité de Membres.
Cependant on ne peut pas ignorer les faits historiques qui ont
déterminé la disparition de la Société des Nations. Cette entité
— déjà très ébranlée avant la deuxième guerre mondiale — est
restée paralysée pendant toute la durée du conflit, dont les résultats
ont entièrement bouleversé la réalité internationale en modifiant
d’une façon profonde l’ancienne conformation et distribution des
États sur lesquelles la Société des Nations avait été fondée. En fait,
cette Société était déjà morte, en dépit de la volonté de ses Membres,
quand son Assemblée a adopté la résolution d'avril 1946 faisant
état de sa disparition. Mais en même temps lesdits Membres, en
accord avec la majorité des autres États de la communauté inter-
nationale, se sont vivement intéressés à ce que certains principes et
certaines institutions remarquables par leur progrès social et humain
qui avaient été mis en pratique par la Société disparue puissent
échapper à la crise mondiale. C’est alors qu'ils ont fondé l’Organi-
sation des Nations Unies, dont les prescriptions soulignent d’une
manière très spéciale l'institution de la tutelle et fournissent les
moyens de transformer les anciens « Mandats » en régimes tutélaires
modernisés. Les articles 77 (par. 1, alinéa a), 79 et 80 de la Charte
établissent le caractère obligatoire de cette transformation si le man-
dataire est Membre des Nations Unies. Le texte de l’article 79 me
semble très éloquent:

«Les termes du [nouveau] régime de tutelle ... feront l'objet
{sens impératif] d'un accord entre les Etats directement intéressés,
y compris la Puissance mandataire dans le cas de territoires sous
mandat d'un Membre des Nations Unies...» (Les italiques sont de
nous.)

La philosophie de cette disposition est que l’État mandataire
qui a accepté et signé la Charte des Nations Unies s’est rallié au
nouveau système de tutelle et doit s’y incorporer d’une façon obliga-
toire.

Le corollaire est que la République sud-africaine, Membre des
Nations Unies, qui n’est pas arrivée à souscrire avec cette Organi-
sation un nouvel accord de tutelle, se trouve dans la situation
transitoire prévue par l’article 80, paragraphe 1, de la Charte, dont

68
384 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

l’application stricte s'impose; par conséquent l’ancienne convention
de Mandat du 17 décembre 1920 doit rester inchangée et son arti-
cle 7 doit être forcément appliqué. Les «autres Etats Membres »
de l’ancienne Société des Nations ont donc toute liberté de faire
appel à la juridiction de la Cour (art. 37 du Statut).

Quatrième exception

Dans sa quatrième et dernière exception préliminaire — liée
étroitement à la troisième — le défendeur affirme que le conflit ou
différend — dont l'existence est alléguée par les demandeurs —
n'est pas un différend qui «ne peut pas être tranché par négocia-
tions », selon le sens de l’article 7 de l’accord de Mandat.

En développant sa thèse, le défendeur a soutenu:

1° qu’il n’y a eu aucun débat ou discussion directe entre les
Parties par la voie diplomatique sur les points qui constituent le
sujet du différend,

2° qu’on ne peut pas tenir compte des discussions ou négociations
administratives menées au sein des Nations Unies parce qu’elles ont
eu lieu entre l'Organisation elle-même et le mandataire mais non
pas entre celui-ci et les États demandeurs considérés individuelle-
ment ;

3° que les négociations administratives ouvertes dans les divers
organes des Nations Unies se sont déroulées dans des conditions
défavorables pour arriver à un accord parce que l’Assemblée générale
donnait auxdits organes des pouvoirs tout à fait restreints, ce qui
constituait un élément limitatif du libre échange de vues entre les
négociateurs. Au contraire, la présence des plénipotentiaires dans
les négociations diplomatiques directes permet, en principe, une plus
grande souplesse pour rechercher les points de coïncidence dans un
champ de discussion plus élargi.

Certes, on ne trouve dans le dossier aucune trace de négociations
diplomatiques directes entre les Parties, c’est-à-dire menées par
la voie traditionnelle des ministères des Affaires étrangères et des
représentants réciproquement accrédités. Mais le texte de l’article 7
du Mandat n'indique nullement que les négociations doivent prendre
une forme extérieure déterminée. Toute négociation est adéquate si
elle ne contrarie pas les coutumes internationales.

Un Membre de la Cour a judicieusement dit que le domaine de
l’activité diplomatique est aujourd’hui beaucoup plus large qu’au-
paravant et que les négociations menées au sein des organes des
Nations Unies entre les États Membres sont aussi, sans aucun doute,
des négociations diplomatiques. Les délégations des États accrédités
auprès de l'Organisation possèdent l'investiture diplomatique et
agissent en représentation des gouvernements respectifs. On pour-

69
385 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

rait ajouter aussi qu'aucun autre siège n’aurait pu être mieux choisi
dans cette affaire pour les négociations que celui de l'Organisation
des Nations Unies parce que cette Organisation comptait les meil-
leurs spécialistes en la matière et contenait dans ses archives tous
les renseignements historiques et légaux indispensables pour fournir
la documentation nécessaire aux discussions.

Dans le cas d’espèce, la volumineuse documentation offerte par
les Parties et spécialement les annexes relatives aux activités des
Nations Unies dans cette affaire constituent, 4 mon avis, une preuve
écrasante, non seulement du fait que des négociations successives et
réitérées ont eu lieu, avec l'intervention des demandeurs et du
défendeur, mais que tous les efforts déployés pour trouver une
solution conciliatoire ont abouti à un échec. Le problème du Mandat
du Sud-Ouest africain a été abordé par la Quatrième Commission,
par le Comité ad hoc, par le Comité des bons offices, par le Comité du
Sud-Ouest africain et enfin par l'Assemblée générale. L’un et l’autre
demandeur ont pris part, à plusieurs reprises, aux discussions en-
gagées dans ces organes avec le mandataire sur les aspects juridiques
de l'exercice du Mandat. De plus, les documents prouvent qu’en
certaines occasions on a exposé au mandataire la nécessité d’amender
ses thèses ou de modifier son procédé à l'égard de la population sous
tutelle. Pendant quinze ans consécutifs cette opposition radicale de
points de vue, cette position irréductible du mandataire en face de
l'unanimité virtuelle des Etats Membres quant aux limites et aux
obligations découlant du Mandat, ont maintenu une situation d’«im-
passe » permanente. Les votes des demandeurs, en tant qu Etats,
contre la politique administrative de l'Afrique du Sud figurent dans
les actes et comptes rendus des séances. En résumé: la plus catégo-
rique conviction légale et morale ressort de cet examen en ce sens
qu'aucune négociation n’est possible et que toute nouvelle négocia-
tion, basée sur les normes du système des Mandats, serait inefficace
pour trancher le différend.

La voie administrative ou politique étant épuisée, les demandeurs
ont fait appel à la deuxième voie prévue — à la manière d’une sage
réserve — à l’article 7 du Mandat: la voie de recours à la justice
internationale. Si on lit attentivement l'accord de Mandat, il est
facile de percevoir que les articles 6 et 7 signalent dans l'exercice
du Mandat deux aspects ou deux étapes différentes et successives
lesquelles, loin d’être incompatibles, se complètent naturellement
l’une l’autre. La compréhension mutuelle entre la Société et le
mandataire est présumée quant à la façon d'accomplir la mission
du Mandat (art. 2 à 6), mais au cas où un désaccord se produit entre
les Etats Membres sans perspectives de règlement, l'appel a la
décision judiciaire rétablira le fonctionnement harmonieux du
système. I] n’y a rien d’étrange dans le fait d'abandonner des négo-

70
386 AFF. S.-0. AFRICAIN (OPIN. INDIV. M. BUSTAMANTE)

ciations administratives quand la nature du différend rend préfé-
rable l'intervention du tribunal.

Le défendeur a soutenu que l’échec des négociations administra-
tives développées au sein de l'Organisation des Nations Unies a eu
pour cause l'extrême limitation des pouvoirs concédés par l’Assem-
blée générale aux organes de négociations. Ces organes — dit le
défendeur — ne jouissaient pas de la liberté d’action nécessaire
pour décider des diverses formules présentées aux débats en cher-
chant des approximations avec souplesse ou — le cas échéant — en
acceptant des concessions partielles. Néanmoins, il me semble que
cette limitation de facultés était inévitable et encore plus nécessaire.
L'Assemblée générale ne devait déléguer ses pouvoirs qu'à la
condition d'indiquer comme base des négociations les normes fon-
damentales de l'institution du Mandat et de l'accord du Mandat du
Sud-Ouest africain. Tout ce qui pourrait dépasser ce cadre serait
contraire à l'esprit de la Charte et dépasserait les pouvoirs de
l’Assemblée. Cela a été précisément la raison pour laquelle les
négociations du Comité des bons offices n’ont pas abouti quand
l’Assemblée générale rejeta la formule du partage qu’il avait
proposée.

Ces motifs justifient, à mon avis, le rejet de la quatrième ex-
ception préliminaire.

Conclusion

Pour les raisons exposées ci-dessus et aussi pour les motifs
pertinents mentionnés dans la partie de l’avis consultatif du 11 juil-
let 1950 où une coïncidence existe avec les raisonnements que
je viens d’exposer, je conclus:

Que les deux exceptions préliminaires (17e et 2me) opposées
par le défendeur à la compétence de la Cour, ne sont pas fondées
en droit ;

Que les deux autres exceptions (3™¢ et 4me) qui visent la receva-
bilité des requêtes du Libéria et de l’Éthiopie, doivent également
être déclarées mal fondées;

Que, par conséquent, la Cour est compétente pour aborder le
jugement du fond des requêtes.

(Signé) J. L. BUSTAMANTE R.

71
